Exhibit 10.1

LEASE AGREEMENT

by and between

CLEVELAND AMERICAN, LLC,

a Delaware limited liability company,

 

HOLDINGS CLEVELAND AMERICAN, LLC,

a Delaware limited liability company,

 

and

 

INOGEN, INC.,

a Delaware corporation

 

--------------------------------------------------------------------------------

 

 

 

 

TABLE OF CONTENTS

Title

 

 

Page

 

 

 

 

LEASE SUMMARY

 

1

1.

PREMISES

 

1

2.

TERM

 

3

3.

RENT

 

4

4.

SECURITY DEPOSIT

 

5

5.

ADDITIONAL RENT

 

6

6.

PARKING

 

10

7.

PERMITTED USES

 

10

8.

ENVIRONMENTAL COMPLIANCE/HAZARDOUS MATERIALS

 

11

9.

UTILITIES

 

13

10.

REPAIRS BY LANDLORD

 

13

11.

REPAIRS BY TENANT

 

14

12.

TENANT’S TAXES AND ASSESSMENTS

 

14

13.

ALTERATION OF PREMISES

 

15

14.

INSURANCE

 

17

15.

WAIVER, EXCULPATION AND INDEMNITY

 

19

16.

CONSTRUCTION LIENS

 

20

17.

QUIET ENJOYMENT

 

20

18.

LANDLORD’S RIGHT OF ENTRY

 

21

19.

DESTRUCTION OF BUILDING

 

21

20.

EMINENT DOMAIN

 

21

21.

BANKRUPTCY

 

22

22.

DEFAULT

 

22

23.

SURRENDER OF PREMISES

 

23

24.

HOLDING OVER

 

23

25.

SURRENDER OF LEASE

 

24

26.

RULES AND REGULATIONS

 

24

27.

NOTICE

 

24

28.

ASSIGNMENT AND SUBLETTING

 

25

29.

ATTORNEYS’ FEES

 

25

30.

LITIGATION AND JUDGMENT COSTS

 

25

31.

BROKERS

 

26

32.

SUBORDINATION OF LEASE

 

26

33.

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 

27

34.

OPTION TO EXTEND

 

27

35.

RIGHT OF FIRST OFFER

 

28

36.

INTENTIONALLY DELETED

 

29

37.

INTENTIONALLY DELETED

 

29

38.

SIGNS

 

29

39.

INTENTIONALLY DELETED

 

29

40.

FORCE MAJEURE

 

29

41.

GENERAL PROVISIONS

 

29

 

--------------------------------------------------------------------------------

 

Exhibits

Exhibit A

 

Premises

Exhibit B-1

 

Potential Office Expansion Space

Exhibit B-2

 

Office Increment – Base Rent Schedule

Exhibit C-1

 

Warehouse Space

Exhibit C-2

 

Warehouse Space – Base Rent Schedule

Exhibit C-3

 

Warehouse Space – Work

Exhibit C-4

 

Potential Warehouse Expansion Space

Exhibit D-1

 

Landlord’s Work

Exhibit D-2

 

List of Landlord’s Work

Exhibit D-3

 

Pre-Approved Initial Tenant Improvements

Exhibit E

 

Form of Lease Commencement Notice

Exhibit F

 

Exclusions from Office Common Expenses and Industrial Common Expenses

Exhibit G

 

Real Estate Commission Agreement

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

LEASE SUMMARY

Set forth below is a summary of certain terms and conditions of the Lease
Agreement among Cleveland American, LLC, a Delaware limited liability company,
and Holdings Cleveland American, LLC, a Delaware limited liability company, as
Landlord, and Inogen, Inc., a Delaware corporation, as Tenant, solely for the
convenience of the parties.  In the event there is a conflict between this Lease
Summary and the terms and conditions of the Lease Agreement, the terms and
conditions of the Lease Agreement shall prevail.

A.

Building means that certain multi-tenant building having the street address of 1
American Road, Cleveland, Ohio 44144.  See Paragraph 1.1.

B.

Premises means approximately 22,100 rentable square feet of office space on the
second floor of the Building, as outlined on the site plan attached as
Exhibit A.  See Paragraph 1.2.

C.

Term means the period from the Occupancy Date through and including the day
immediately preceding the seventh (7th) anniversary of the Commencement
Date.  See Paragraph 2.1.

D.

Commencement Date means the later to occur of the following: (i) the day that is
ninety (90) days after the Occupancy Date; or (ii) August 1, 2017. See Paragraph
2.2.

E.

Occupancy Date means the date that possession of the Premises is delivered to
Tenant in Ready for Occupancy as defined in Exhibits D-1 and D-2.  See Paragraph
2.2 and Exhibits D-1 and D-2.

F.

Base Rent shall be calculated pursuant to the Base Rent schedule set forth in
Paragraph 3.1 of the Lease Agreement and shall be paid in monthly installments
beginning on the Commencement Date.  All rent is due on the first day of each
month and shall be paid to Landlord at c/o IRG Realty Advisors, LLC,
4020 Kinross Lakes Parkway, Suite 200, Richfield, Ohio 44286.  See
Paragraph 3.1.

G.

Security Deposit initially means $24,788.83, based on one month’s Base
Rent.  See Paragraph 4.

H.

Additional Rent means (i) Tenant’s Office Share of the increase in Office
Project Expenses (calculated as increases over the Base Year) and (ii) Tenant’s
Industrial Share of the increase in Industrial Project Expenses (calculated as
increases over the Base Year), payable monthly in advance together with Base
Rent.  See Paragraph 5.1.A.

I.

Office Project Expenses means the sum of Office Common Expenses, Office
Insurance Expenses, and Office Tax Expenses.  See Paragraph 5.1.L.

K.

Tenant’s Office Share for the Premises is determined by dividing the 22,100 SF
Rentable Area of the Premises by the 504,942 SF Rentable Office Area of the
Building). See Paragraph 5.1.T.

L.

Industrial Project Expenses means the sum of Industrial Common Expenses,
Industrial Insurance Expenses, and Industrial Tax Expenses.  See
Paragraph 5.1.F.

M.

Tenant’s Industrial Share for the Premises, when applicable, shall be determined
by dividing the Rentable Area of the Warehouse Space (as hereinafter defined) by
the 892,800 SF Rentable Industrial Area of the Building. See Paragraph 5.1.S.

N.

Permitted Use means office purposes and uses customarily associated
therewith.  In the event that Tenant expands into the Warehouse Space in
accordance with the terms and conditions of the Lease Agreement, then Tenant
shall use and occupy the Warehouse Space for warehouse and assembly purposes and
uses customarily associated therewith.  See Paragraph 7.

L.

Utilities.  Tenant shall pay the cost of its Utilities.  See Paragraph 9.

 

--------------------------------------------------------------------------------

 

M.

Option to Extend.  Tenant shall have one (1) Option to Extend the Term for five
(5) additional years. See Paragraph 34.

N.

Right of First Refusal and Right of First Offer.  See Paragraph 35.

O.

Taxpayer Identification Number for Tenant is 33-0989359.

 

 

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”), dated as of May 31, 2017, is made by and among
CLEVELAND AMERICAN, LLC, a Delaware limited liability company, and HOLDINGS
CLEVELAND AMERICAN, LLC, a Delaware limited liability company (collectively,
“Landlord”), and INOGEN, INC., a Delaware corporation (“Tenant”).

WITNESSETH

1.PREMISES

1.1.Property.  Landlord owns that certain real property improved with a
multi-tenant building (the “Building”) located at and having the street address
of 1 American Road, Brooklyn, Ohio (the “Land”).  The Building and the Land are
collectively referred to herein as the “Property.”

1.2.Premises.  

A. Premises.  Landlord, for and in consideration of the rents, covenants,
agreements, and stipulations contained herein, to be paid, kept and performed by
Tenant, leases and rents to Tenant, and Tenant hereby leases and takes from
Landlord upon the terms and conditions contained herein, approximately 22,100
rentable square feet of office space located in the Building, as outlined on the
site plan attached as Exhibit A.  

B.Temporary Space.  In the event that Landlord does not deliver possession of
the Premises to Tenant with Landlord’s Work substantially complete, subject to
punchlist items and other items that do not materially interfere with Tenant’s
operations from the Premises, within ninety (90) days after the execution of
this Lease (the “Anticipated Completion Date”), then Landlord shall make
available to Tenant temporary space in an area agreed upon by Landlord and
Tenant (the “Temporary Space”) until Landlord’s Work is substantially complete.
The occupancy by Tenant of the Temporary Space shall be upon the terms and
conditions contained in the Lease, except that Tenant shall not be required to
pay Base Rent or Additional Rent but Tenant shall be required to pay Utilities
(as defined below) provided to the Temporary Space. The Temporary Space shall be
delivered to Tenant in its “as-is” condition without any work to be performed by
Landlord. Tenant may occupy the Temporary Space until Landlord’s Work to the
Premises is substantially complete, subject to punchlist items and other items
that do not materially interfere with Tenant’s operations from the Premises. In
addition to the foregoing, promptly after the execution of this Lease, Landlord
shall provide to Tenant temporary space in such areas as agreed upon between
Landlord and Tenant (the “Initial Workspace”). The occupancy by Tenant of the
Initial Workspace shall be upon the terms and conditions contained in the Lease,
except that Tenant shall not be required to pay Base Rent or Additional Rent but
Tenant shall be required to pay for Utilities provided to the Initial Workspace.
The Initial Workspace shall be delivered to Tenant in its “as-is” condition
without any work to be performed by Landlord. Tenant may occupy the Initial
Workspace until the Commencement Date.

 

1.3.Office Expansion Option.  

A.Office Expansion Right. During the first sixty (60) months of the Initial
Term, so long as Tenant is not in Default of this Lease, beyond all applicable
notice and cure periods, on the date of the exercise of its expansion rights as
outlined herein, and so long as Tenant has not been in monetary or other
material Default of this Lease more than two (2) times during any consecutive
twelve month period of time during the Term, Tenant shall have the option to
lease additional office space in the Building in the area identified as
“EXPANSION” on Exhibit B-1 (the “Potential Office Expansion Space”), in
increments of  no less than 5,000 rentable square feet (each, an “Office
Increment”) provided, however, in no event shall Tenant be permitted to expand
into any portion of Area #2 as shown on Exhibit B-1 without first expanding into
all areas of Area #1 as shown on Exhibit B-1. In order to exercise any expansion
option the following shall apply: (a) Tenant delivers written notice (the
“Office Expansion Notice”) to Landlord exercising Tenant’s right to expand into
such Office Increment, which Office Expansion Notice stipulates the rentable
square footage of such Office Increment; (b) such Office Increment is contiguous
to

1

 

--------------------------------------------------------------------------------

 

the Premises or any Office Increment then leased to Tenant; (c) such Office
Expansion Notice is delivered to Landlord within 60 months after the
Commencement Date; (d) such Office Increment is in a location and a
configuration approved by Landlord; and (e) in no event shall Tenant be
permitted to expand into any portion of Area #2 as shown on Exhibit B-1 without
first expanding into all areas of Area #1 as shown on Exhibit B-1.  Landlord
agrees that it will not lease any portion of the Potential Office Expansion
Space to a third party until the date that is sixty (60) months after the
Occupancy Date, without obtaining Tenant’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed.  At Landlord’s option,
Tenant and Landlord will promptly enter into an amendment to this Lease
evidencing the expansion into an Office Increment.  The lease of each Office
Increment shall commence upon the date that Landlord delivers possession of such
Office Increment to Tenant (the “Increment Possession Date”) and shall be upon
the same terms and conditions set forth in this Lease as they relate to the
Premises, including, a proportionate increase in Tenant’s Office Share effective
as of the Increment Possession Date, except as otherwise set forth in this
Lease.

B.Base Rent – Office Increment.  Tenant’s obligation to pay Base Rent for any
Office Increment shall commence on the applicable Office Increment Commencement
Date (as hereinafter defined) and the per rentable square foot Base Rent for
such Office Increment shall be based upon the schedule attached to this Lease as
Exhibit B-2.  The “Office Increment Commencement Date” for any Office Increment
shall mean the later of (i) ninety (90) days after Landlord’s receipt of the
Office Expansion Notice; and (ii) ninety (90) days after the applicable
Increment Possession Date.   For purposes of example only, in the event the
Office Increment Commencement Date is the first day of Lease Year 5 and the
applicable Office Increment contains 5,000 rentable square feet, then, during
the fifth (5th) Lease Year, Tenant shall pay Base Rent of $4, 554.17 per month
for such Office Increment (based on $10.93 per rentable square foot of such
Office Increment per annum) and during the sixth (6th) Lease Year, Tenant shall
pay Base Rent of $4,666.67 per month for such Office Increment (based on $11. 20
per rentable square foot of such Office Increment per annum) and shall
thereafter increase as set forth on Exhibit B-2.

C. Term - Office Increment.  The term of the lease of any Office Increment shall
be coterminous with the term of the lease of the Premises. If Tenant properly
exercises its right to expand into any Office Increment Tenant shall have the
right to extend the Initial Term of this Lease for all space in the Building
that Tenant is then occupying such that the expiration of the Term shall be five
(5) years after the applicable Office Increment Commencement Date, provided,
however, that (A) the applicable Office Expansion Notice stipulates that Tenant
is exercising its right to extend the Initial Term for such five (5) year
period; and (B) the expiration of such five (5) year period is after the
expiration of the Initial Term, absent such extension. In the event that Tenant
exercises its right to extend the Initial Term for said five (5) year period
then Base Rent shall be as follows:

(i)Base Rent for the Premises shall continue as set forth in Paragraph 3.1 of
this Lease, provided, that Base Rent for the Premises for Lease Year 8 shall be
equal to the annual Base Rent for the Premises during Lease Year 7 increased by
two and one-half percent (2.5%), and Base Rent for the Premises for each Lease
Year thereafter shall increase by two and one-half percent (2.5%), on a
cumulative basis.

(ii)Base Rent for each Office Increment leased by Tenant shall be based upon the
schedule attached to this Lease as Exhibit B-2.  

(iii)Base Rent for any Warehouse Space leased by Tenant shall be based upon the
schedule attached to this Lease as Exhibit C-2.  

D.Work. Tenant shall lease each Office Increment in its “as-is” condition
Tenant, at Tenant’s option, shall have the right to an Office Increment
Allowance, as set forth in Paragraph 13.F below, provided, however, that the
Office Expansion Notice stipulates that (a) Tenant is exercising its right to
such Office Increment Allowance and (b) Tenant is exercising its right to extend
the Initial Term as set forth in Paragraph 1.3.C. above.

1.4.Warehouse Space.  

A.Provided that Tenant is not then in Default, beyond all applicable notice and
cure periods, under any of the terms hereof and has not been in monetary or
other material Default more than two (2) times during the first year of the
Term,  Tenant shall have the option to lease all, but not a portion, of that
certain 15,425 rentable square feet of space in the Building identified on
Exhibit C-1 (the “Warehouse Space”)  provided, however, that (i)

2

 

--------------------------------------------------------------------------------

 

such Warehouse Space is not leased to another tenant or otherwise occupied; or
(ii) Landlord is not in current, reciprocal written negotiations for the lease
of all or part of such Warehouse Space with a third party; and (iii) by
providing Landlord written notice of Tenant’s expansion right at any time during
the first year of the Initial Term.  Tenant and Landlord shall enter into an
amendment to this Lease evidencing the expansion into the Warehouse Space.   In
the event that Tenant properly exercises its option to expand into the Warehouse
Space, the lease of the Warehouse Space shall commence upon the date that
Landlord delivers possession of the Warehouse Space to Tenant and shall be
coterminous with the term of the Premises.  The lease of the Warehouse Space
shall be upon the same terms and conditions set forth in this Lease as they
relate to the Premises, except as otherwise set forth in this Lease.  In the
event that Tenant properly expands into the Warehouse Space, then the term
“Premises”, as used in this Lease, shall be deemed to include the Warehouse
Space, except for Paragraphs 1.2, 1.3, 3.1, 5, 6, 10.B, 13.B, 13.C, 13.D, 13.E
and 34.2.A.

B.Base Rent- Warehouse Space.  Tenant’s obligation to pay Base Rent for the
Warehouse Space shall commence on the Warehouse Commencement Date (as herein
after defined) and the per rentable square foot Base Rent for such the Warehouse
Space leased by Tenant shall be based upon the schedule attached to this Lease
as Exhibit C-2. The “Warehouse Commencement Date” shall mean the later of (i)
the Commencement Date and (ii) ninety (90) days after Landlord delivers
possession of the Warehouse Space to Tenant.  For purposes of example only, in
the event that the Warehouse Commencement Date is the first day of the seventh
(7th) month of the first Lease Year, then Base Rent for the twelve (12) month
period following the Warehouse Commencement Date shall be as follows:

Warehouse Commencement Date through the end of Lease Year 1: $7.20 per rentable
square foot of the Warehouse Space per annum.

Months 1 – 6 of Lease Year 2: $7.38 per rentable square foot of the Warehouse
Space per annum.

C.Work. Tenant shall lease the Warehouse Space in its “as-is” condition except
that Landlord shall complete the improvements to the Warehouse Space as set
forth on Exhibit C-3 attached hereto.

1.5.Warehouse Expansion Right of First Offer.   In the event that Tenant
exercises its option right to expand into the Warehouse Space, then during the
Initial Term, so long as Tenant is not in material, uncured Default of this
Lease on the date of exercise of the option right and has not been in material
or monetary Default of this Lease more than two (2) times during any 12-month
period of time during the Term,  Tenant shall have the right to lease additional
warehouse space in the Building in the area identified as “Potential Warehouse
Expansion Space” on Exhibit C-4 (the “Potential Warehouse Expansion Space”), in
increments of  no less than 5,000 rentable square feet (each, a “Warehouse
Increment”),  provided, however, that (i) such Warehouse Increment is not leased
to another tenant or otherwise occupied; (ii) Landlord is not in current,
reciprocal written negotiations for the lease of all or part of such portion of
such Warehouse Increment with a third party; (iii) Tenant delivers written
notice (the “Warehouse Increment Notice”) to Landlord prior to the expiration of
the Initial Term, exercising Tenant’s right to expand into such Warehouse
Increment; (iv) such Warehouse Increment is contiguous to the Warehouse Space or
any Warehouse Increment then leased to Tenant; and (v) such Warehouse Increment
is in a location and a configuration reasonably approved by Landlord. Tenant and
Landlord will enter into an amendment to this Lease evidencing the expansion
into a Warehouse Increment.  The lease of each Warehouse Increment shall be upon
the same terms and conditions set forth in this Lease as it relates to the
Warehouse Space, including, without limit the Term, the per rentable square foot
Base Rent rate for the Warehouse Space and Additional Rent (including a
proportionate adjustment in Tenant’s Industrial Share), except that Tenant’s
obligation to pay Base Rent for any Warehouse Increment shall commence on the
applicable Warehouse  Increment Commencement Date (as hereinafter defined).  The
“Warehouse Increment Commencement Date” for any Warehouse Increment shall mean
the later of (i) ninety (90) days after Landlord’s receipt of the Warehouse
Increment Notice and (ii) ninety (90) days after the date upon which Landlord
delivers occupancy of such Warehouse Increment to Tenant.

1.6.Common Areas.  In addition to the Premises, Tenant shall have the use of
those certain common areas to be reasonably designated by Landlord from time to
time on the Property (collectively, the “Common Areas”).  Such Common Areas
shall include, without limitation, parking areas, access roads and facilities,
interior corridors and other common areas of the Building, sidewalks, driveways
and landscaped and open areas.  The Common Areas shall be for the non‑exclusive
use of Tenant and Tenant’s employees, agents, suppliers, customers

3

 

--------------------------------------------------------------------------------

 

and patrons, in common with Landlord, with all other tenants of the Property and
with all other persons to whom Landlord has previously granted, or may hereafter
grant, rights of usage.  Such non‑exclusive use shall be expressly subject to
such reasonable rules and regulations which may be adopted by Landlord from time
to time.  Landlord reserves the right to alter, modify, enlarge, diminish,
reduce or eliminate the Common Areas from time to time in its sole discretion,
so long as no such action unreasonably and materially interferes with Tenant’s
use and occupancy of the Premises and the Parking Facilities.  Landlord shall
have the right to modify Common Areas, and if necessary, parts of the Premises,
in order to implement any necessary improvements, and Landlord shall endeavor to
minimize any adverse effect on Tenant’s use of the Premises.  Tenant shall
ensure that its use of the Premises and the Property does not block or interfere
with any other tenants’ access to or use of the Common Areas.  Tenant may not
use the Common Areas for storage of goods, vehicles, refuse or any other
items.  If Tenant uses any of the Common Areas for storage of any items, and
subject to any and all regulatory or municipal codes, laws and regulations,
Tenant shall pay all fines imposed upon either Landlord or Tenant by any fire,
building or other regulatory body, and Tenant shall pay all costs incurred by
Landlord to clear and clean the Common Areas and dispose of such items.

2.TERM

2.1.Term.  The term of this Lease (the “Initial Term”) shall commence on the
Occupancy Date and expire on the day immediately preceding the seventh (7th)
anniversary of the Commencement Date, unless extended or terminated earlier by
law or by any provision of this Lease (as may be extended, the “Term”).  If the
last day of the Term shall fall on a day other than the last day of a calendar
month, the Term shall be extended so as to end on the last day of such calendar
month.  The term “Lease Year” as used herein means any twelve (12) consecutive
month period beginning on the Commencement Date (or, if the Commencement Date
falls on a day other than the first day of a calendar month, beginning on the
first day of the calendar month immediately following the Commencement Date) or
beginning on any anniversary of the Commencement Date.

2.2.Occupancy Date; Commencement Date.  The term “Occupancy Date” as used herein
shall mean the date that the Premises are Ready for Occupancy as defined in
Exhibit D-1 and D-2). The term “Commencement Date” as used herein shall mean the
later to occur of the following: (i) the day that is ninety (90) days after the
Occupancy Date; or (ii) August 1, 2017. When the Occupancy Date occurs, Landlord
shall send to Tenant a factually correct written notice of such fact (a “Lease
Commencement Notice”), in the form of Exhibit E.  Tenant shall acknowledge the
Lease Commencement Notice by executing a copy and returning it to Landlord.  If
Tenant fails to sign and return the Lease Commencement Notice to Landlord within
ten (10) business days after Tenant’s receipt of the Lease Commencement Notice,
then the Lease Commencement Notice as sent by Landlord shall be deemed to have
correctly set forth the Occupancy Date and Commencement Date, provided, that
Tenant shall have the right to dispute in good faith the Lease Commencement
Notice by providing written notice of such dispute within such ten (10) business
day period.  Failure of Landlord to send the Lease Commencement Notice shall not
affect the actual establishment of the Occupancy Date and Commencement
Date.  Tenant agrees to pay the Rent (as defined in Paragraph 5.1.O) required
under this Lease within the time limits set forth in this Lease.  In the event
Tenant in good faith disputes the Occupancy Date set forth in the Lease
Commencement Notice, Tenant shall nevertheless pay to Landlord the amount of
Rent due and owing by Tenant, based upon the Commencement Date set forth in the
Lease Commencement Notice (under protest), until such time as the parties
mutually agree on a different date or Tenant receives a final judgment from a
court of competent jurisdiction (or when arbitration is permitted, receives a
final award from an arbitrator) relieving or mitigating Tenant’s obligation to
pay such Rent.

3.RENT

3.1.Rent. Rent shall be due and payable in lawful money of the United States in
advance on the first day of each month, beginning on the Commencement
Date.  Tenant shall pay to Landlord as base rent (“Base Rent”) for the Premises,
without notice or demand and without abatement, deduction, offset or setoff, the
following rent schedule:

Lease Year

Base Rent PSF Per Annum

Lease Year 1

$11.95

Lease Year 2

$12.19

4

 

--------------------------------------------------------------------------------

 

Lease Year 3

$12.43

Lease Year 4

$12.68

Lease Year 5

$12.94

Lease Year 6

$13.19

Lease Year 7

$13.46

 

Notwithstanding, there shall be a partial reduction in Base Rent as follows:

Months 1-6 of Lease Year 1: $5,975.00 per month

Months 7-12 of Lease Year 1: $11,950.00 per month

Months 1-6 of Lease Year 2: $18,285.00 per month

Months 7-12 of Lease Year 2: $22,449.92 per month

Lease Year 3: $22,891.92 per month

Lease Year 4: $23,352.33 per month

Lease Year 5: $23,831.17 per month

Lease Year 6: $24,291.58 per month

Lease Year 7: $24,788.83 per month

Rent for any period that is less than one (1) full calendar month shall be
prorated based upon the actual number of days of the calendar month
involved.  Tenant shall pay to Landlord, upon execution of this Lease, the sum
of $5,975.00 (representing Base Rent for the Premises for the first month of the
Term), plus the Security Deposit (as defined in Paragraph 4)).  Base Rent for
any Option Term (as defined in Paragraph 34.1) shall be established in
accordance with the provisions of Paragraph 34.2.

3.2.Place of Payment.  All payments under this Lease to be made by Tenant to
Landlord shall be made payable to Landlord, and mailed or personally delivered
to Landlord at the following address or such other address designated by
Landlord to Tenant from time to time:  Cleveland American, LLC, c/o IRG Realty
Advisors, LLC, 4020 Kinross Lakes Parkway, Suite 200, Richfield, Ohio, 44286.

3.3.Late Payment.  Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent pursuant to this Lease will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain.  Accordingly, if any installment of Rent or other
payment under this Lease is not received by Landlord on or before the fifth
(5th) business day of the month in which such Rent or other payment is due,
Tenant shall pay a late charge equal to five percent (5%) of such overdue
amounts.  Tenant shall also be responsible for a service fee equal to fifty
dollars ($50.00) for any check returned for insufficient funds, together with
such other costs and expenses as may be imposed by Landlord’s bank.  The payment
to and acceptance by Landlord of such late charge shall in no event constitute a
waiver by Landlord of Tenant’s Default with respect to such overdue amounts, nor
prevent Landlord from exercising any of the other rights and remedies available
at law or in equity or pursuant to this Lease.

3.4.Payment on Account.  No payment by Tenant or receipt by Landlord of a lesser
amount than the Rent actually due hereunder shall be deemed to be other than a
payment on account.  No restrictive endorsement or statement on any check or any
letter accompanying any check or payment (for example, a statement that such
check or payment represents “payment in full”) shall be deemed an accord and
satisfaction or have any effect whatsoever.  

5

 

--------------------------------------------------------------------------------

 

Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy available at law or in equity
or pursuant to this Lease.

4.SECURITY DEPOSIT

Upon execution of this Lease, Tenant shall pay to Landlord a security deposit
for the faithful performance of Tenant’s obligations under this Lease in the
amount of $24,788.83, based on one month’s Base Rent (the “Security
Deposit”).  Within ten (10) days after any increase in the Base Rent hereunder,
Tenant shall pay to Landlord an amount necessary to increase the Security
Deposit held by Landlord to an amount equal to the then-current monthly Base
Rent.  If Tenant fails to pay Rent or other charges due hereunder, or otherwise
Defaults under this Lease, Landlord may use, apply or retain all or a portion of
the Security Deposit to compensate Landlord for the amount due from Tenant
(including reasonable attorneys’ fees) under this Lease.  If Landlord uses or
otherwise applies all or any portion of the Security Deposit, Tenant shall
restore such Security Deposit within ten (10) days after written notice from
Landlord.  The Security Deposit shall be non‑interest bearing, and Landlord
shall be entitled to retain such funds in its general accounts.  The balance of
the Security Deposit not applied or used by Landlord as permitted in this
Paragraph 4 shall be refunded to Tenant thirty (30) days after the later of
(A) the expiration or other termination of this Lease, and (B) the date on which
Tenant has vacated the Premises.

5.ADDITIONAL RENT

5.1.Definitions.

A.“Additional Rent” shall mean (1) Tenant’s Office Share of the difference
between (i) the Office Project Expenses during the Computation Year for which
Additional Rent is being calculated, and (ii) the Office Project Expenses during
the Base Year, with the Office Project Expenses in both cases subject to the
Office Gross‑Up Provision (as defined in Paragraph 5.1.J); and (2) Tenant’s
Industrial Share of the difference between (i) the Industrial Project Expenses
during the Computation Year for which Additional Rent is being calculated, and
(ii) the Industrial Project Expenses during the Base Year, with the Industrial
Project Expenses in both cases subject to the Industrial Gross‑Up Provision (as
defined in Paragraph 5.1.D);

B.“Base Year” means the 2018 calendar year.

C.“Computation Year” means each year during the Term commencing on January 1 and
ending on December 31.

D. “Industrial Common Expenses” means the aggregate amount of the total costs
and expenses paid or incurred by Landlord in any way connected with or related
to (i) the operation, repair and maintenance of the Property (exclusive of the
Office Rentable Area of the Building), including, without limitation,
electricity, gas, water, sewer and other utilities; trash removal; security
(none currently furnished by Landlord); snow plowing, sanding, salting and
shoveling snow; landscaping, mowing and weed removal; on-site manager and
employees and related expenses; rubbish removal and dumpster pickup; office
expenses; maintenance, repair, and restoration of the Common Areas; electrical,
plumbing, sprinkler and HVAC repair and maintenance; testing, maintenance and
repair of alarm system, sprinkler system, and fire pump system; repair,
resurfacing and restriping of all parking areas, loading and unloading areas,
trash areas, roadways, driveways, and walkways; common signage; painting of the
Building and Property; fence and gate repair and maintenance; repair and
replacement of all lighting facilities; and any and all other repairs and
maintenance, and (ii) the furnishing of or contracting for any service generally
provided to the tenants of the Property by Landlord, including, without
limitation, management fees (not to exceed five percent (5%) of Rent from the
Property), and professional fees.  Notwithstanding the foregoing or anything to
the contrary contained in this Lease, Industrial Project Expenses shall
expressly exclude those items listed on Exhibit F and any cost and expense to
the extent such cost and expense is included in Office Project Expenses.  If
less than one hundred percent (100%) of the Industrial Rentable Area of the
Building is occupied during any portion of any particular Computation Year
(including the Base Year), then the variable portion of Industrial Project
Expenses for such Computation Year (including the Base Year) shall be deemed to
be equal to the total of the variable portion of Industrial Project Expenses
that would have

6

 

--------------------------------------------------------------------------------

 

been incurred by Landlord if one hundred percent (100%) of the Industrial
Rentable Area of the Building had been occupied for the entirety of such
Computation Year (including the Base Year), with all tenants paying full rent
(as contrasted with free rent, half rent, or the like) (the “Industrial Gross‑Up
Provision”).  If any significant service or expense category is not included or
provided during the entire Base Year but is subsequently included or provided in
any other Computation Year, the Base Year shall be equitably adjusted.

E.“Industrial Insurance Expenses” means the Insurance Expenses allocated by
Landlord to the Industrial Area of the Building, provided, however, Industrial
Insurance Expenses shall expressly exclude any portion of the Insurance Expenses
included in Office Insurance Expenses.

F. “Industrial Project Expenses” means the sum of Industrial Common Expenses,
Industrial Insurance Expenses, and Industrial Tax Expenses.

G.“Industrial Tax Expenses” means the Taxes allocated by Landlord to the
Industrial Area of the Building, provided, however, Industrial Tax Expenses
shall expressly exclude any portion of the Taxes included in Office Tax
Expenses.

H.“Industrial Rentable Area of the Building” means 892,800 agreed-upon square
feet.

I.“Insurance Expenses” means the aggregate amount of the cost of fire, extended
coverage, boiler, sprinkler, commercial general liability, property damage,
rent, earthquake, terrorism and other insurance obtained by Landlord in
connection with the Property, including insurance required pursuant to
Paragraph 14.1, and the commercially reasonable deductible portion of any
insured loss otherwise covered by such insurance.

J.“Office Common Expenses” means the aggregate amount of the total costs and
expenses pursuant to GAAP, consistently applied, paid or incurred by Landlord in
any way connected with or related to (i) the operation, repair and maintenance
of the Property (exclusive of the Industrial Rentable Area of the Building),
including, without limitation, electricity, gas, water, sewer and other
utilities; trash removal; security (none currently furnished by Landlord); snow
plowing, sanding, salting and shoveling snow; landscaping, mowing and weed
removal; on-site manager and employees and related expenses; office expenses;
maintenance, repair, and restoration of the Common Areas; electrical, plumbing,
sprinkler and HVAC repair and maintenance; testing, maintenance and repair of
alarm system, sprinkler system, and fire pump system; repair, resurfacing and
restriping of all parking areas, loading and unloading areas, trash areas,
roadways, driveways, and walkways; common signage; painting of the Building and
Property; fence and gate repair and maintenance; repair and replacement of all
lighting facilities; and any and all other repairs and maintenance, and (ii) the
furnishing of or contracting for any service generally provided to the tenants
of the Property by Landlord, including, without limitation, management fees (not
to exceed five percent (5%) of the Rent from the Property),  and professional
fees. Notwithstanding the foregoing or anything to the contrary contained in
this Lease, Office Project Expenses shall expressly exclude those items listed
on Exhibit F and any cost and expense to the extent such cost and expense is
included in Industrial Project Expenses. If less than one hundred percent (100%)
of the Office Rentable Area of the Building is occupied during any portion of
any particular Computation Year (including the Base Year), then the variable
portion of Office Project Expenses for such Computation Year (including the Base
Year) shall be deemed to be equal to the total of the variable portion of Office
Project Expenses that would have been incurred by Landlord if one hundred
percent (100%) of the Office Rentable Area of the Building had occupied for the
entirety of such Computation Year (including the Base Year), with all tenants
paying full rent (as contrasted with free rent, half rent, or the like) (the
“Office Gross‑Up Provision”).  If any significant service or expense category is
not included or provided during the entire Base Year but is subsequently
included or provided in any other Computation Year, the Base Year shall be
equitably adjusted.

K.“Office Insurance Expenses” means the Insurance Expenses allocated by Landlord
to the Office Area of the Building, provided, however, Office Insurance Expenses
shall expressly exclude any portion of the Insurance Expenses included in
Industrial Insurance Expenses.

7

 

--------------------------------------------------------------------------------

 

L. “Office Project Expenses” means the sum of Office Common Expenses, Office
Insurance Expenses, and Office Tax Expenses.

M.“Office Tax Expenses” means the Taxes allocated by Landlord to the Office Area
of the Building, provided, however, Office Tax Expenses shall expressly exclude
any portion of the Taxes included in Industrial Tax Expenses.

N.“Office Rentable Area of the Building” means 504,942 agreed-upon square feet.

O. “Rent” or “rent” means the total of all sums due to Landlord from Tenant
hereunder, including, without limitation, Base Rent, Additional Rent, Utilities
(as defined in Paragraph 9) (if the same are not paid for directly by Tenant),
as well as all damages, costs, expenses, and sums that Landlord may suffer or
incur, or that may become due, by reason of any Default of Tenant or failure by
Tenant to comply with the terms and conditions of this Lease.

P. “Rentable Area of the Premises” means 22,100 rentable square feet.

Q.“Rentable Area of the Warehouse Space” means the rentable square feet
contained in any portion of Warehouse Space in the Building leased by
Tenant.  In the event that Tenant expands into the Warehouse Space, the Rentable
Area of the Warehouse Space shall be identified and stated in an amendment to
this Lease.

R.“Taxes” means all taxes, assessments and charges levied upon or with respect
to the Property or any personal property of Landlord used in the operation
thereof, or Landlord’s interest in the Property or such personal
property.  Taxes shall include, without limitation, all general real property
taxes and general and special assessments, occupancy taxes, commercial rental
taxes, charges, fees or assessments for transit, housing, police, fire or other
governmental services or purported benefits to the Property, service payments in
lieu of taxes, and any tax, fee or excise on the act of entering into any lease
for space in the Property, or on the use or occupancy of the Property or any
part thereof, or on the rent payable under any lease or in connection with the
business of renting space in the Property, that are now or hereafter levied or
assessed against Landlord by the United States of America, the state in which
the Property is located, or any political subdivision, public corporation,
district or other political or public entity, whether due to increased rate
and/or valuation, additional improvements, change of ownership, or any other
events or circumstances, and shall also include any other tax, fee or other
excise, however described, that may be levied or assessed as a substitute for or
as an addition to, as a whole or in part, any other Taxes, whether or not now
customary or in the contemplation of the parties on the date of this
Lease.  Taxes shall not include franchise, transfer, inheritance or capital
stock taxes or income taxes measured by the net income of Landlord from all
sources unless, due to a change in the method of taxation, any of such taxes is
levied or assessed against Landlord as a substitute for or as an addition to, as
a whole or in part, any other tax that would otherwise constitute a Tax.  Taxes
shall also include reasonable legal fees, costs and disbursements incurred in
connection with proceedings to contest, determine or reduce Taxes.  If any Taxes
are specially assessed by reason of the occupancy or activities of one or more
tenants of the Property and not the occupancy or activities of the tenants of
the Property as a whole, such Taxes shall be allocated by Landlord to the tenant
or tenants whose occupancy or activities brought about such assessment.

S.Tenant’s Industrial Share means the percentage computed by dividing the
Rentable Area of the Warehouse Space by the Industrial Rentable Area of the
Building.  In the event that either the Rentable Area of the Warehouse Space or
the Industrial Rentable Area of the Building is changed, Tenant’s Industrial
Share will be appropriately adjusted by Landlord.  For purposes of the
Computation Year in which such change occurs, Tenant’s Industrial Share shall be
determined on the basis of the number of days during such Computation Year at
each such percentage.  In addition, for purposes of computing Tenant’s
Industrial Share of Industrial Project Expenses for any calendar year, in no
event shall "Controllable Expenses" for any calendar year increase by more than
five percent (5%) over the Controllable Expenses from the immediately preceding
calendar year.  "Controllable Expenses" means all Industrial Project Expenses
excluding (i) Industrial Tax Expenses; (ii) Industrial Insurance Expenses; (iii)
snow removal cost; and (iv) costs of utilities for the Common Areas. Initially,
Tenant’s Industrial Share is 0%. Notwithstanding

8

 

--------------------------------------------------------------------------------

 

the foregoing, for purposes of computing Tenant’s Industrial Share of Industrial
Tax Expenses for any calendar year, in no event shall Industrial Tax Expenses
for any calendar year increase by more than ten percent (10%), calculated on a
cumulative and compounded basis, over the Industrial Tax Expenses from the
immediately preceding calendar year.

T.Tenant’s Office Share means 4.38%, computed by dividing the Rentable Area of
the Premises by the Office Rentable Area of the Building.  In the event that
either the Rentable Area of the Premises or the Office Rentable Area of the
Building is changed, Tenant’s Office Share will be appropriately adjusted by
Landlord.  For purposes of the Computation Year in which such change occurs,
Tenant’s Office Share shall be determined on the basis of the number of days
during such Computation Year at each such percentage.  In addition, for purposes
of computing Tenant’s Office Share of Office Project Expenses for any calendar
year, in no event shall "Controllable Expenses" for any calendar year increase
by more than five percent (5%) over the Controllable Expenses from the
immediately preceding calendar year.  "Controllable Expenses" means all Office
Project Expenses excluding (i) Office Tax Expenses; (ii) Office Insurance
Expenses; (iii) snow removal cost; and (iv) costs of utilities for the Common
Areas. Notwithstanding the foregoing, for purposes of computing Tenant’s Office
Share of Office Tax Expenses for any calendar year, in no event shall Office Tax
Expenses for any calendar year increase by more than ten percent (10%),
calculated on a cumulative and compounded basis, over the Office Tax Expenses
from the immediately preceding calendar year.

5.2.Payments.  In addition to Base Rent, beginning on the first day of the first
month after the Base Year, Tenant shall pay to Landlord, monthly, in advance,
one-twelfth (1/12) of the Additional Rent due for each Computation Year, in an
amount estimated by Landlord and billed by Landlord to Tenant (the “Estimated
Expenses”).  Landlord shall have the right to revise the Estimated Expenses from
time to time and to adjust Tenant’s monthly payments accordingly.  If either the
Commencement Date or the expiration of the Term shall occur on a date other than
the first or last day of a Computation Year, respectively, the Additional Rent
for such Computation Year shall be equal to the number of days this Lease was in
effect during such Computation Year divided by 365.  With reasonable promptness
after the end of each Computation Year (including the Base Year), Landlord shall
furnish Tenant with a statement setting forth in reasonable detail Landlord’s
calculation of the actual Additional Rent that should have been paid by Tenant
for such Computation Year (the “Actual Expenses”).  If the Actual Expenses for
such Computation Year exceed the Estimated Expenses paid by Tenant for such
Computation Year, then Tenant shall, within thirty (30) days after the receipt
of the Actual Expenses statement, pay to Landlord the difference between the
Actual Expenses and the Estimated Expenses paid by Tenant.  If the Estimated
Expenses paid by Tenant for such Computation Year exceed the Actual Expenses for
such Computation Year, then such excess shall be credited against the next
installments of Additional Rent due from Tenant to Landlord hereunder.  Neither
Landlord’s failure to deliver, nor late delivery of, the Estimated Expenses or
Actual Expenses shall constitute a default by Landlord hereunder or a waiver of
Landlord’s right to collect any payment provided for herein.

5.3.Excessive Expenses.  In addition to any other sums payable hereunder, Tenant
shall pay to Landlord any excessive or extraordinary operating or insurance
costs as Landlord may reasonably determine to be incurred (A) due to Tenant’s
excessive or extraordinary use of the Premises or other facilities of the
Property, as compared to other similar tenants of the Property (including,
without limitation, use beyond the normal business work week), and (B) due to
Tenant’s breach or Default of its obligations under this Lease.  Landlord may
reasonably estimate the amount of such use and costs, and bill Tenant
periodically for the same.

5.4.Disputes.  If there is any dispute as to any Additional Rent due under this
Paragraph 5 for any Computation Year, Tenant shall have the right, during the
twenty-four (24)-month period after Tenant’s receipt of Landlord’s statement of
Actual Expenses for such Computation Year (and during the thirty-six (36) month
period after the end of the Base Year for the Base Year) (the “Audit Period”),
at reasonable times and upon reasonable notice, to have a reputable operating
expense audit firm, at Tenant’s sole cost, inspect Landlord’s accounting records
at Landlord’s accounting office or conduct an audit, at Tenant’s sole
cost.  Tenant’s failure to provide Landlord with notice of any dispute as to
Actual Expenses and/or Additional Rent during the Audit Period shall constitute
a waiver by Tenant to dispute or audit the Additional Rent, or any component
thereof, for such Computation Year.  If Tenant still disputes such Actual
Expenses and/or Additional Rent after such inspection, then, upon Tenant’s
written request therefor, a certification as to the proper amount of Additional
Rent that should have been paid by Tenant, and the

9

 

--------------------------------------------------------------------------------

 

amount due to or payable by Tenant, shall be made by an independent accounting
firm selected by Landlord and Tenant.  If Landlord and Tenant are unable to
agree upon an accounting firm, Landlord and Tenant shall each select an
accounting firm and the two (2) firms so selected shall select a third firm,
which shall make the certification requested hereunder.  Tenant agrees to pay
all costs and expenses incurred in connection with such certification, unless
such certification reveals that Landlord has overcharged Tenant by more than
$6,000 for any Computation Year (in which case Landlord shall pay all costs and
expenses incurred in connection with such audit and certification).  Such
certification shall be final and conclusive as to all parties.  Notwithstanding
the foregoing, in no event shall Tenant be entitled to withhold payment of Rent
(including Additional Rent) during the certification process, and Tenant shall
remain obligated to pay all Rent (including Additional Rent) due as otherwise
set forth in this Lease.  In the event Tenant shall prevail in the certification
process, Landlord, at its election, shall either promptly refund any excess
Additional Rent payments to Tenant or shall apply such excess as a credit
against future Base Rent due from Tenant.

6.PARKING

So long as Tenant complies with the terms, provisions and conditions of this
Lease, Landlord shall maintain and operate (or cause to be maintained and
operated) automobile parking facilities (the “Parking Facilities”) adjacent to
or within a reasonable distance from the Building.  The Parking Facilities shall
initially contain at least ten (10) surface spaces per one thousand (1,000)
rentable square feet of the Premises in the parking area(s) located adjacent to
the Premises free of charge during the Term or any extension thereof.  Landlord,
at its cost, shall have the right to reasonably relocate the Parking Facilities
to another location, in Landlord’s reasonable discretion, to facilitate
development of the Property, provided, however, that at all times Tenant shall
have the right, to the nonexclusive use of six (6) surface spaces per one
thousand (1,000) rentable square feet of the Premises in the parking area(s)
located adjacent to the Premises.  At Tenant’s option, Tenant shall have the
right to preferred parking spaces at a ratio not to exceed one (1) surface space
per one thousand (1,000) rentable square feet of the Premises. Costs associated
with marking or reserved signage shall be at Tenant’s cost.  The location of
shall be designated by Landlord, acting reasonably.  All automobiles, trucks,
trailers and/or other vehicles parked in the Parking Facilities by Tenant or by
any Tenant Representative (as defined in Paragraph 8.2) shall be in operable
condition, and shall be licensed and insured as required under applicable
law.  Except for damages or injuries, which arise from Landlord’s willful
misconduct, Tenant assumes total responsibility and liability for all vehicles
of Tenant or any Tenant Representative parked or stored in the Parking
Facilities, and Landlord assumes no liability whatsoever for any damage to, loss
of, or theft of any such vehicles or any personal property in such
vehicles.  Except for damages or injuries, which arise from Landlord’s gross
negligence or intentional misconduct, NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, TENANT ACKNOWLEDGES AND AGREES THAT TENANT AND ALL
TENANT REPRESENTATIVES SHALL USE ANY PARKING FACILITIES AT THEIR SOLE RISK AND
THAT LANDLORD SHALL HAVE NO RESPONSIBILITY TO PREVENT, AND SHALL NOT BE LIABLE
TO TENANT, TO ANY TENANT REPRESENTATIVE OR TO ANY OTHER PERSON FOR, DAMAGES OR
INJURIES TO PERSONS OR PROPERTY PARKED OR OTHERWISE LOCATED ON OR ABOUT THE
PROPERTY.

7.PERMITTED USES

Tenant shall use and occupy the Premises throughout the Term of this Lease for
office purposes and uses customarily associated therewith, and for no other
purpose. In particular, no use shall be made or permitted to be made of the
Premises, nor acts done which will increase the existing rate of insurance upon
the Building or the Property, unless Tenant pays for such increase, or cause a
cancellation of any insurance policy covering the Building or the Property, nor
shall Tenant sell, or permit to be kept, used, or sold, in or about the
Premises, any article which may be prohibited by the standard form of fire
insurance policies.  Notwithstanding the foregoing, Landlord will not
unreasonably withhold its consent to a proposed change in Tenant’s use of the
Premises so long as such change in use: (i) will not, in Landlord’s sole
opinion, impact the Property in a negative way, including, without limitation,
any potential environmental concerns; (ii) will not, in Landlord’s sole opinion,
cause any odors or excessive noise; (iii) will not affect zoning requirements;
(iii) is substantially similar to the then permitted use; and (iv) is permitted
by applicable legal requirements.  Landlord makes no representation or warranty,
implied or otherwise, as to the quality or condition of the Premises, as to
whether Tenant’s intended use complies with applicable laws, or as to the
suitability of the Premises for Tenant’s intended use.  Tenant shall comply with
all laws, ordinances, rules, regulations and codes of all municipal, county,
state and federal authorities pertaining to Tenant’s use and

10

 

--------------------------------------------------------------------------------

 

occupation of the Premises.  Tenant shall not commit, or suffer to be committed,
any waste upon the Premises or any public or private nuisance, or other act or
thing which disturbs the quiet enjoyment of any other tenant of the
Property.  Tenant shall not permit the storage of any items that cause
objectionable odors to escape or be emitted from the Premises.  In the event
that Tenant properly expands into the Warehouse Space, then Tenant shall use and
occupy the Warehouse Space throughout the Term of this Lease for warehouse
purposes and uses customarily associated therewith, and for no other purpose,
provided, however, that all other terms and conditions of this Paragraph 7,
shall apply to the Warehouse Space.

8.ENVIRONMENTAL COMPLIANCE/HAZARDOUS MATERIALS

8.1.Definitions.  “Hazardous Materials” means (A) any material, substance or
waste that is or has the characteristic of being hazardous, toxic, ignitable,
reactive, flammable, explosive, radioactive, mutagenic or corrosive, including,
without limitation, petroleum or any petroleum derivative, solvents, heavy
metals, acids, pesticides, paints, printing ink, PCBs, asbestos, materials
commonly known to cause cancer or reproductive problems and those materials,
substances and/or wastes, including wastes which are or later become regulated
by any local governmental authority, the state in which the Property is located
or the United States Government, including, without limitation, substances
defined as “hazardous substances,” “hazardous materials,” “toxic substances” or
“hazardous wastes” in the Comprehensive Environmental Response, Compensation and
Liability Act, as amended (42 U.S.C. §§9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. §§5101, et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. §§6901 et seq.), any
environmental law of the state where the Property is located, or any other
environmental law, regulation or ordinance now existing or hereinafter enacted;
(B) any other substance or matter which results in liability to any person or
entity from exposure to such substance or matter under any statutory or common
law theory; and (C) any substance or matter which is in excess of relevant and
appropriate levels set forth in any applicable federal, state or local law or
regulation pertaining to any hazardous or toxic substance, material or waste, or
for which any applicable federal, state or local agency orders or otherwise
requires removal, remediation or treatment.  “Hazardous Materials Laws” means
all present and future federal, state and local laws, ordinances and
regulations, prudent industry practices, requirements of governmental entities
and manufacturer’s instructions relating to industrial hygiene, environmental
protection or the use, analysis, generation, manufacture, storage, presence,
disposal or transportation of any Hazardous Materials, including, without
limitation, the laws, regulations and ordinances referred to in the preceding
sentence.

8.2.Use of Premises by Tenant.  Tenant hereby agrees that Tenant and Tenant’s
officers, employees, representatives, agents, consultants, contractors,
subcontractors, successors, assigns, subtenants, concessionaires, invitees, any
other occupants of the Premises, and any others acting for or on behalf of
Tenant (collectively, “Tenant Representatives”) shall not cause or permit any
Hazardous Materials to be used, generated, manufactured, refined, produced,
processed, stored or disposed of, on, under or about the Premises or the
Property or transported to or from the Premises or the Property without the
express prior written consent of Landlord (subject, however, to the last
sentence of this Paragraph 8.2).  Tenant shall at its own expense procure,
maintain in effect and comply with all conditions of any and all permits,
licenses and other governmental and regulatory approvals required for the
storage or use by Tenant or any Tenant Representative of Hazardous Materials on
the Premises or the Property.  Notwithstanding the foregoing, Tenant shall be
entitled to use and store in the Premises common cleaning solutions and office
supplies used by Tenant in its ordinary operations, so long as the same are used
in compliance with all Hazardous Materials Laws, stored in appropriate
containers in compliance with all Hazardous Materials Laws, and disposed of in
compliance with all Hazardous Materials Laws.

8.3.Remediation.  If at any time during the Term any contamination of the
Premises or the Property by Hazardous Materials shall occur where such
contamination is caused by the act or omission of Tenant or of any Tenant
Representative (“Tenant’s Contamination”), then Tenant, at Tenant’s sole cost
and expense, shall promptly and diligently remove such Hazardous Materials from
the Premises, the Property or the groundwater underlying the Premises or the
Property to the extent required to comply with applicable Hazardous Materials
Laws in order to restore the Premises or the Property to the same or better
condition which existed before the Tenant’s Contamination.  Tenant shall not
take any required remedial action in response to any Tenant’s Contamination in
or about the Premises or the Property, or enter into any settlement agreement,
consent, decree or other compromise in respect to any claims relating to any
Tenant’s Contamination, without first obtaining the prior written consent of
Landlord, which may be subject to conditions imposed by Landlord in Landlord’s
sole discretion; provided,

11

 

--------------------------------------------------------------------------------

 

however, that Landlord’s prior written consent shall not be necessary to the
extent that the presence of Hazardous Materials on, under or about the Premises
or the Property (A) poses an immediate threat to the health, safety or welfare
of any individual or (B) is of such a nature that an immediate remedial response
is necessary and it is not possible to obtain Landlord’s consent before taking
such action.  Landlord and Tenant shall jointly prepare a remediation plan in
compliance with all Hazardous Materials Laws and the provisions of this
Lease.  In addition to all other rights and remedies of Landlord hereunder, if
Tenant does not promptly and diligently take all steps to prepare and obtain all
necessary approvals of a remediation plan for any Tenant’s Contamination, and
thereafter commence the required remediation of any Hazardous Materials released
or discharged in connection with Tenant’s Contamination within thirty (30) days
after all necessary approvals and consents have been obtained and thereafter
continue to prosecute such remediation to completion in accordance with an
approved remediation plan, then Landlord, at its sole discretion, shall have the
right, but not the obligation, to cause such remediation to be accomplished, and
Tenant shall reimburse Landlord within fifteen (15) days after Landlord’s demand
for reimbursement of all amounts reasonably paid by Landlord (together with
interest on such amounts at 15% per annum (or, if less, the maximum lawful rate)
from the date paid by Landlord), when such demand is accompanied by reasonable
proof of payment by Landlord of the amounts demanded.  Tenant shall promptly
deliver to Landlord, legible copies of hazardous waste manifests reflecting the
legal and proper disposal of all Hazardous Materials removed from the Premises
or the Property as part of Tenant’s remediation of any Tenant’s Contamination.

8.4.Notice of Hazardous Materials Matters.  Tenant shall immediately notify
Landlord in writing of: (A) any enforcement, cleanup, removal or other
governmental or regulatory action instituted, contemplated or threatened
concerning the Premises pursuant to any Hazardous Materials Laws; (B) any claim
made or threatened by any person against Tenant or the Premises relating to
damage contribution, cost recovery, compensation, loss or injury resulting from
or claimed to result from any Hazardous Materials on or about the Premises;
(C) any reports made to any environmental agency arising out of or in connection
with any Hazardous Materials in or removed from the Premises, including any
complaints, notices, warnings or asserted violations in connection therewith,
all upon receipt by Tenant of actual knowledge of any of the foregoing matters;
or (D) any spill, release, discharge or disposal of any Hazardous Materials in,
on or under the Premises, the Property, or any portion thereof.  Tenant shall
also supply to Landlord as promptly as possible, and in any event within five
(5) days after Tenant first receives or sends the same, with copies of all
claims, reports, complaints, notices, warnings or asserted violations relating
in any way to the Premises or Tenant’s use thereof.

8.5.Indemnification by Tenant.  Provided Landlord delivers to Tenant relevant
reports with reference to the Premises that Landlord has in its possession, and
allows Tenant, the right to contact Landlord’s preferred vendors who have
inspected the Property, Building and Premises (provided that any such
communication with Landlord’s preferred vendors also includes a representative
of Landlord in any such communications), and provided Tenant is allowed access
to conduct its own Phase I prior to the execution of this Lease, Tenant shall
indemnify, defend (by counsel reasonably acceptable to Landlord), protect, and
hold Landlord, each of Landlord’s directors, managers, officers, shareholders,
members, partners, employees, representatives, agents, and attorneys, any lender
having a lien on or covering the Property or any part thereof, any entity or
person named or required to be named as an additional insured in Paragraph 14.2,
and the respective successors and assigns of all of the foregoing persons free
and harmless from and against any and all claims, actions, causes of action
(including, without limitation, remedial and enforcement actions of any kind,
informal or formal administrative or judicial proceedings, and orders or
judgments arising therefrom), liabilities, penalties, forfeitures, damages
(including, without limitation, damages for the loss or restriction or use of
rentable space or any amenity of the Premises or the Property, diminution in the
value of the Premises or the Property, fines, injunctive relief, losses or
expenses (including, without limitation, the costs of investigation and testing
and reasonable consultants’ and attorneys’ fees and costs) or death of or injury
to any person or damage to any property whatsoever, to the extent arising from
or caused, in whole or in part, directly or indirectly, by (A) any Tenant’s
Contamination, (B) Tenant’s or any Tenant’s Representative’s failure to comply
with any Hazardous Materials Laws with respect to the Premises, or (C) offsite
disposal or transportation of Hazardous Materials on, from, under or about the
Premises or the Property by Tenant or any Tenant’s Representative.  Tenant’s
obligations hereunder shall include without limitation, and whether foreseeable
or unforeseeable, all costs of any required or necessary repair, cleanup or
detoxification or decontamination of the Premises, and the preparation and
implementation of any closure, remedial action or other required plans in
connection therewith.  For purposes of the indemnity provisions hereof, any acts
or omissions of Tenant or by any Tenant Representative (whether or not they are
negligent, intentional, willful or unlawful) shall be strictly attributable to
Tenant.

12

 

--------------------------------------------------------------------------------

 

8.6.Indemnification by Landlord.  Landlord shall indemnify, defend (by counsel
reasonably acceptable to Tenant), protect, and hold Tenant, each of Tenant’s
directors, managers, officers, shareholders, members, partners, employees,
representatives, agents, and attorneys, and the respective successors and
assigns of all of the foregoing persons free and harmless from and against any
and all claims, actions, causes of action (including, without limitation,
remedial and enforcement actions of any kind, informal or formal administrative
or judicial proceedings, and orders or judgments arising therefrom),
liabilities, penalties, forfeitures, damages, fines, injunctive relief, losses
or expenses (including, without limitation, the costs of investigation and
testing and reasonable consultants’ and attorneys’ fees and costs) or death of
or injury to any person or damage to any property whatsoever, to the extent
arising from or caused, in whole or in part, directly or indirectly, by (i) any
prior contamination, pre-existing condition, or contamination caused by Landlord
in violation of a Hazardous Material Law and (ii) any contamination existing as
of the Occupancy Date in violation of a Hazardous Material Law.  Landlord’s
obligations hereunder shall include without limitation, and whether foreseeable
or unforeseeable, all costs of any required or necessary repair, cleanup or
detoxification or decontamination of the Premises, and the preparation and
implementation of any closure, remedial action or other required plans in
connection therewith.  Landlord’s obligations under this Paragraph 8.6 shall be
specifically limited to affirmative acts of Landlord, and shall not include the
acts or omissions of any other tenants of the Property or other persons.

8.7.Compliance with Environmental Laws.  Tenant shall at all times and in all
respects comply with (and shall cause all Tenant Representatives to comply with)
all Hazardous Materials Laws in connection with their use and occupancy of the
Premises and the Property.  All reporting obligations imposed by Hazardous
Materials Laws and arising from Tenant’s (or any Tenant Representative’s) use
and occupancy of the Premises and the Property are strictly the responsibility
of Tenant.

8.8.Exclusivity.  The allocations of responsibility between, obligations and
liabilities undertaken by, and indemnifications given by Landlord and Tenant
under this Paragraph 8, shall be the exclusive provisions under this Lease
applicable to the subject matter treated in this Paragraph 8, and any other
conflicting or inconsistent provisions contained in this Lease shall not apply
with respect to such subject matter.  Landlord and Tenant have been informed
that certain judicial decisions have held that, notwithstanding the specific
language of a lease, courts may impose the responsibility for complying with
legal requirements and for performing improvements, maintenance and repairs on a
landlord or tenant based on the court’s assessment of the parties’ intent in
light of certain equitable factors.  Landlord and Tenant have each been advised
by their respective legal counsel about the provisions of this Lease allocating
responsibility for compliance with laws and for performing improvements,
maintenance and repairs between Landlord and Tenant.  Landlord and Tenant
expressly agree that the allocation of responsibility for compliance with laws
and for performing improvements, maintenance and repairs set forth in this Lease
represents Landlord’s and Tenant’s intent with respect to this issue.

8.9.Survival and Duration of Obligations.  All covenants, representations,
warranties, obligations and indemnities made or given under this Paragraph 8
shall survive the expiration or earlier termination of this Lease.

9.UTILITIES

Tenant shall pay all service charges and utility deposits and fees for water,
electricity, sewage, janitorial, gas, telephone, pest control and any other
utility services furnished to the Premises (“Utilities”) during the entire Term
of this Lease.  Tenant shall pay for all Utilities in addition to Rent.  Except
for damages or injuries caused by Landlord’s gross negligence or willful
misconduct, Landlord shall not be liable for any reason for any loss or damage
resulting from an interruption of any of the Utility services.  Landlord may
elect to separately meter any of the Utilities at Landlord’s expense.  If any
Utilities are not separately metered or billed to Tenant for the Premises but
rather are billed to and paid by Landlord, Tenant shall pay to Landlord, as
additional Rent, Tenant’s share of the cost of such services, as reasonably
determined by Landlord.  If any Utilities are not separately metered, Landlord
shall have the right to determine Tenant’s consumption by submetering, survey or
other methods designed to measure consumption with reasonable accuracy.

13

 

--------------------------------------------------------------------------------

 

10.REPAIRS AND SERVICES BY LANDLORD

A.Landlord shall maintain, repair, and replace as needed (i) the exterior walls
and other structural components of the Building, including, without limitation,
the foundation, slab, roof, roof membrane, roof systems and components, exterior
walls, load-bearing interior walls, gutters, downspouts, windows and frames
(including glass and all exterior doors), (ii) all Building systems, including,
without limitation, the lighting, life safety, HVAC, electrical and plumbing
systems leading to, but not exclusively serving, the Premises, (iii) all
utilities and utility installations leading to, but not exclusively serving, the
Premises, (iv) the Common Areas both inside and outside the Building (including,
without limitation, the Parking Facilities), and (v) the grounds surrounding the
Building (including snow plowing, sanding, salting and shoveling snow; paving;
and mowing of grass, care of shrubs and general landscaping) in good order and
repair; provided that any repairs, maintenance or replacements rendered
necessary by the negligence or intentional acts of Tenant or of any Tenant
Representative shall be repaired by Tenant at Tenant’s sole cost and expense.
The costs of all of the foregoing items shall be included in the Office Common
Expenses and/or the Industrial Common Expenses unless such item is expressly
excluded on Exhibit F. Tenant shall promptly report in writing to Landlord any
condition known to Tenant to be defective which Landlord is required to repair,
and failure to so report such conditions shall make Tenant responsible to
Landlord for any liability incurred by Landlord by reason of such
conditions.  Landlord shall be required to commence such repairs within a
reasonable period of time after receipt of Tenant’s notice.

B.Landlord shall furnish HVAC to the Premises, Monday through Friday, from 7:00
a.m. to 6:00 p.m. and on Saturday from 9:00 am to 1:00 p.m., except for New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving, Christmas
and two other holidays reasonably designated by Landlord ("Business
Hours").  The costs of providing HVAC to the Premises during Business Hours
shall be included in Office Common Expenses.  Tenant, at its sole cost, shall
have the right to utilize HVAC outside of Business Hours, on a direct dial
control "DDC" demand basis. Within ten (10) days after receipt of invoice from
Landlord, Tenant shall reimburse Landlord for Landlord’s actual cost of
providing HVAC to Tenant outside of Business Hours, provided, however, in no
event shall Tenant pay more than $20.00 per hour for the cost of providing HVAC
outside of Business Hours.  Notwithstanding anything to the contrary contained
in this Lease, this Paragraph 10.B shall only apply to office space leased by
Tenant and shall not apply to any warehouse space leased by Tenant.

 

11.REPAIRS BY TENANT

Except as otherwise specifically provided in this Lease, and except for latent
defects, which cannot be discovered by ordinary reasonable visual inspection,
Tenant accepts the Premises in its present “As-Is” condition and specifically
acknowledges that the Premises are suited for the uses intended by
Tenant.  Subject to the provisions of Paragraph 13, Tenant shall make any other
desired or required improvements to the Premises.  Except for the specific items
that are Landlord’s responsibility pursuant to Paragraph 10, Tenant shall at its
own cost and expense keep and maintain the Premises in good order and repair,
promptly making all necessary repairs and replacements, including, without
limitation, all fixtures within the Premises, ceilings, floors, non‑load-bearing
interior walls, finish work, windows, glass and doors within the Premises,
lighting fixtures, bulbs and ballasts within the Premises, utility connections
and facilities within the Premises, plumbing and electrical systems within the
Premises, termite and pest extermination, and damage to Common Areas caused by
Tenant or by any Tenant Representative.  Tenant, in keeping the Premises in good
order, condition and repair, shall exercise and perform good maintenance
practices.  Tenant’s obligations shall include restorations, replacements or
renewals when necessary to keep the Premises and all improvements thereon or a
part thereof in good order, condition and state of repair.  Tenant shall be
permitted to implement its own reasonable security measures in the Premises,
subject to prior approval by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed).  Any security implemented by Tenant shall not
interfere with any security measures that might be implemented on the Property
by Landlord.  Notwithstanding anything to the contrary herein, Tenant
acknowledges and agrees that it shall be solely responsible for providing
adequate security for (A) the Premises, (B) any cars or other vehicles on the
Property or in the Parking Facilities, and (C) Tenant’s use of the Property and
Premises.  Landlord shall have no responsibility to prevent, and shall not be
liable to Tenant, to any Tenant Representative, or to any of their respective
agents, employees, contractors, visitors or invitees, for losses due to theft,
burglary or other criminal activity, or for damages or injuries to persons or
property resulting from persons gaining access to the Premises or any part of
the Property, and Tenant hereby releases Landlord and its agents and employees
from all liabilities for such losses,

14

 

--------------------------------------------------------------------------------

 

damages or injury, regardless of the cause thereof, unless such losses, damage,
or injury results from Landlord’s gross negligence or intentional
misconduct.  Tenant shall be responsible for complying with all laws applicable
to the Property as a result of Tenant’s specific use of the Premises.  Tenant
shall be responsible, at its sole cost and expense, for providing all janitorial
services to the Premises.

12.TENANT’S TAXES AND ASSESSMENTS

Tenant shall pay promptly, when due, all personal property taxes or other taxes
and assessments levied and assessed by any governmental authority upon the
removable property of Tenant in, upon or about the Premises.

13.ALTERATION OF PREMISES

A.After the Commencement Date, Tenant shall not repair or change the Premises at
a cost in excess of $15,000.00 (“Tenant Repairs”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, provided, however, that Tenant will make no structural
changes or alterations to the Premises or changes to any Building systems
without Landlord’s consent, which may be withheld in Landlord’s sole
discretion.  Landlord has pre-approved the Initial Tenant Improvements (as
defined on Exhibit D-3) and none of the Initial Tenant Improvements will be
considered an alteration or be subject to removal at the end of the Term.  All
alterations, improvements or changes shall remain a part of and be surrendered
with the Premises, (A) unless Landlord directs their removal under Paragraph 23,
or (B) unless Landlord and Tenant agree otherwise prior to installation of such
alterations, improvements or changes.  Tenant shall procure and keep in force,
at Tenant’s sole cost and expense, any permits, licenses, and other governmental
and regulatory approvals required for any such alterations or improvements.  All
alterations and improvements shall be performed by licensed contractors, who
shall satisfy the insurance requirements in Paragraph 14.4. From the Occupancy
Date through and including the date immediately preceding the Commencement Date,
Landlord, at its sole cost, shall supply temporary power, a materials staging
area, restroom access, freight elevator access, and an area for a dumpster in
connection with the Initial Tenant Improvements. Tenant shall perform the
Initial Tenant Improvements, at Tenant’s sole cost, except as otherwise set
forth herein.

B.Landlord shall provide Tenant with a reimbursement allowance for certain
agreed-upon costs incurred by Tenant to construct improvements and move into the
Premises.  Such allowance reimbursement shall occur in four phases. Landlord
shall provide an allowance (the “Phase 1 Allowance”) in the aggregate amount not
to exceed $120,000.00 plus reimbursement of the cost for floor coverings and
paint for the entire Premises pursuant to the specifications in Exhibit D-2 for
Approved Costs (as hereinafter defined), provided, however, in no event shall
FF&E Costs (as hereinafter defined) exceed twenty percent (20%) of the Phase 1
Allowance. “Approved Costs” shall mean the costs and expenses directly and
reasonably incurred by Tenant in performing the Initial Tenant Improvements and
relocating into the Premises, including, but not limited to material, labor,
architect and engineer fees, project management fees, permitting, phone and data
cabling, cabling, signage and the installation of furniture fixtures and
equipment (“FF&E Costs”).   The Phase 1 Allowance shall be made by Landlord to
Tenant in accordance with the following: (i) Landlord shall reimburse Tenant for
paid invoices delivered to Landlord evidencing Approved Costs expended by Tenant
prior to and/or after Lease execution; (ii) Tenant shall satisfy any
requirements reasonably requested by Landlord for such allowance, including,
without limitation, partial lien waivers; and (iii) such payment shall be made
by Landlord to Tenant within thirty (30) days after the later of (x) the date
that Tenant has completed all requirements set forth in subsections (i) and (ii)
above and (y) Landlord’s receipt of Rent due for the first month of the first
Lease Year.  Any portion of the Phase 1 Allowance in excess of $66,000.00 shall
be amortized over the Initial Term at an interest rate equal to eight percent
(8%) per annum commencing upon the date that Landlord pays such portion of the
Phase 1 Allowance to Tenant and such amortized amount shall be paid by Tenant to
Landlord on a monthly basis during the Initial Term, in the same manner of
payment provided in this Lease for Rent.  This Paragraph 13.B shall only apply
to the Initial Tenant Improvements and shall not apply to any work related to
any Office Increment or Warehouse Space.  Notwithstanding anything herein to the
contrary, Landlord shall not be required to provide the Phase 1 Allowance in the
event that Tenant is in Default of this Lease.

C.Landlord shall provide an allowance (the “Phase 2 Allowance”) in the aggregate
amount not to exceed $120,000.00 for Approved Costs, provided, however, in no
event shall FF&E Costs exceed twenty percent (20%) of the Phase 2
Allowance.  The Phase 2 Allowance shall be made by Landlord to Tenant in
accordance with

15

 

--------------------------------------------------------------------------------

 

the following: (i) Landlord shall reimburse Tenant for paid invoices delivered
to Landlord evidencing Approved Costs expended by Tenant prior to and/or after
Lease execution; (ii) Tenant shall satisfy any requirements reasonably requested
by Landlord for such allowance, including, without limitation, partial lien
waivers; and (iii) such payment shall be made by Landlord to Tenant within
thirty (30) days after the later of (x) the date that Tenant has completed all
requirements set forth in subsections (i) and (ii) above and (y) Landlord’s
receipt of Rent due for the seventh (7th) month after the Commencement
Date.  Any portion of the Phase 2 Allowance in excess of $66,000.00 shall be
amortized over the Initial Term at an interest rate equal to eight percent (8%)
per annum commencing upon the date that Landlord pays such portion of the Phase
2 Allowance to Tenant and such amortized amount shall be paid by Tenant to
Landlord on a monthly basis during the Initial Term, in the same manner of
payment provided in this Lease for Rent.  This Paragraph 13.C shall only apply
to the Initial Tenant Improvements (excluding any Initial Tenant Improvements
for which the Phase 1 Allowance was paid) and shall not apply to any work
related to any Office Increment or Warehouse Space. Notwithstanding anything
herein to the contrary, Landlord shall not be required to provide the Phase 2
Allowance in the event that Tenant is in Default of this Lease.

D.Landlord shall provide an allowance (the “Phase 3 Allowance”) in the aggregate
amount not to exceed $120,000.00 for Approved Costs, provided, however, in no
event shall FF&E Costs exceed twenty percent (20%) of the Phase 3
Allowance.  The Phase 3 Allowance shall be made by Landlord to Tenant in
accordance with the following: (i) Landlord shall reimburse Tenant for paid
invoices delivered to Landlord evidencing Approved Costs expended by Tenant
prior to and/or after Lease execution; (ii) Tenant shall satisfy any
requirements reasonably requested by Landlord for such allowance, including,
without limitation, partial lien waivers; and (iii) such payment shall be made
by Landlord to Tenant within thirty (30) days after the later of (x) the date
that Tenant has completed all requirements set forth in subsections (i) and (ii)
above and (y) Landlord’s receipt of Rent due for the thirteenth (13th) month
following the Commencement Date.  Any portion of the Phase 3 Allowance in excess
of $66,000.00 shall be amortized over the Initial Term at an interest rate equal
to eight percent (8%) per annum commencing upon the date that Landlord pays such
portion of the Phase 3 Allowance to Tenant and such amortized amount shall be
paid by Tenant to Landlord on a monthly basis during the Initial Term, in the
same manner of payment provided in this Lease for Rent.  This Paragraph 13.D
shall only apply to the Initial Tenant Improvements (excluding any Initial
Tenant Improvements for which the Phase 1 Allowance and Phase 2 Allowance were
paid by Landlord) and shall not apply to any work related to any Office
Increment or Warehouse Space.  Notwithstanding anything herein to the contrary,
Landlord shall not be required to provide the Phase 3 Allowance in the event
that Tenant is in Default of this Lease.

E.Landlord shall provide an allowance (the “Phase 4 Allowance”) in the aggregate
amount not to exceed $82,000.00 for Approved Costs, provided, however, in no
event shall FF&E Costs exceed twenty percent (20%) of the Phase 4
Allowance.  The Phase 4 Allowance shall be made by Landlord to Tenant in
accordance with the following: (i) Landlord shall reimburse Tenant for paid
invoices delivered to Landlord evidencing Approved Costs expended by Tenant
prior to and/or after Lease execution; (ii) Tenant shall satisfy any
requirements reasonably requested by Landlord for such allowance, including,
without limitation, final lien waivers; and (iii) such payment shall be made by
Landlord to Tenant within thirty (30) days after the later of (x) the date that
Tenant has completed all requirements set forth in subsections (i) and (ii)
above and (y) Landlord’s receipt of Rent due for the nineteenth (19th) month
following the Commencement Date.  Any portion of the Phase 4 Allowance in excess
of $45,100.00 shall be amortized over the Initial Term at an interest rate equal
to eight percent (8%) per annum commencing upon the date that Landlord pays such
portion of the Phase 4 Allowance to Tenant and such amortized amount shall be
paid by Tenant to Landlord on a monthly basis during the Initial Term, in the
same manner of payment provided in this Lease for Rent.  This Paragraph 13.E
shall only apply to the Initial Tenant Improvements (excluding any Initial
Tenant Improvements for which the Phase 1 Allowance, Phase 2 Allowance and Phase
3 Allowance were paid by Landlord) and shall not apply to any work related to
any Office Increment or Warehouse Space.  Notwithstanding anything herein to the
contrary, Landlord shall not be required to provide the Phase 4 Allowance in the
event that Tenant is in Default of this Lease.

F.In the event that Landlord fails to provide any of the Phase 1 Allowance,
Phase 2 Allowance, Phase 3 Allowance or Phase 4 Allowance to Tenant within
thirty (30) days after the Phase 1 Allowance, Phase 2 Allowance, Phase 3
Allowance or Phase 4 Allowance becomes due (each being an “Allowance Balance”),
Tenant may offset any Allowance Balance against Base Rent, in an amount not to
exceed one-half (1/2) of Base Rent due for any calendar month, until the
Allowance Balance is paid in full.

16

 

--------------------------------------------------------------------------------

 

G.In the event that a properly delivered Office Expansion Notice stipulates that
Tenant is exercising its right to an allowance with respect to an Office
Increment, Landlord shall provide an allowance (an “Office Increment Allowance”)
in the aggregate amount not to exceed $20.00 per rentable square foot of such
Office Increment for costs and expenses directly and reasonably incurred by
Tenant in performing work that is approved by Landlord to such Office Increment
(“Office Increment Work”). The payment of any Office Increment Allowance to
Tenant for Office Increment Work shall be made by Landlord within thirty (30)
days after the last to occur of the following: (i) Landlord’s written approval,
which shall not be unreasonably conditioned or delayed, of the plans and
specifications for the Office Increment Work and all contractors and
subcontractors to be used in performing Office Increment Work prior to
commencement of Office Increment Work; (ii) Landlord’s receipt of the policies
of insurance, or certificates thereof, required by this Lease; (iii) completion
of the Office Increment Work to Landlord’s satisfaction; (iv) Landlord’s receipt
of paid invoices for Tenant’s expenses that qualify for the Office Increment
Allowance; and (v) Landlord’s receipt of final lien waivers from all contractors
and all subcontractors involved in the performance of the Office Increment
Work.  The Office Increment Allowance shall be amortized over the remaining
portion of the Initial Term at an interest rate equal to eight percent (8%) per
annum commencing upon the date that Landlord pays the Office Increment Allowance
to Tenant and such amortized amount shall be paid by Tenant to Landlord on a
monthly basis during the remainder of the Initial Term, in the same manner of
payment provided in this Lease for Rent.  

14.INSURANCE

14.1.Landlord’s Insurance.  Landlord shall maintain in full force and effect
throughout the entire term of this Lease general comprehensive liability
insurance for the Building and Common Areas and all risk property insurance,
including vandalism and special form or such other or broader coverage as may
from time to time be customary, on the Building, the Common Areas and the Land
in such amounts determined by Landlord or Landlord’s lender.  Copies of all such
insurance policies, or certificates thereof endorsed to show payment of the
premium, shall be available for inspection by Tenant, and such policies and
certificates shall show Landlord and the beneficiary of any mortgage or deed of
trust on the Premises to be additional insureds as their interests may exist (or
a mortgagee loss payable endorsement).  Such insurance may be provided by a
blanket insurance policy covering the Premises, so long as the coverage on the
Premises is at all times at least as great as required by this
Paragraph 14.1.  The costs of the insurance obtained by Landlord under this
Paragraph 14.1 shall be included in the Insurance Expenses; except for any
insurance premiums which become due solely by reason of the use of any tenant of
the Property and such exclusions shall solely be for any increased insurance
cost caused by such tenant’s use.

14.2.Tenant’s Insurance.  Tenant agrees to take out and keep in force during the
term hereof, without expense to Landlord, with an insurance company with a
general policyholder’s rating of at least A-VII (as rated in the most current
Best’s Insurance Reports), or another insurance company acceptable to Landlord,
the policies of insurance as set forth below.  Tenant shall be permitted to
obtain the insurance required under this Paragraph 14.2 by providing a blanket
policy of insurance only if such blanket policies expressly provide coverage to
the Premises and Landlord as required by this Lease without regard to claims
made under such policies with respect to other persons or properties, and in
such form and content reasonably acceptable to Landlord.  All such insurance
policies shall be on an occurrence basis and not a claims-made basis, contain a
standard separation-of-insureds provision, and shall name Landlord, its property
manager IRG Realty Advisors, LLC (or such other property manager designated by
Landlord), any on-site manager, and their respective agents, employees, and
representatives as additional insureds on a primary and non‑contributory basis.

A.Causes of Loss – Special Form property insurance, in an amount of at least one
hundred percent (100%) of replacement cost covering all tenant improvements,
betterments and alterations permitted under this Lease, floor and wall
coverings, and Tenant’s furniture, business and personal trade fixtures,
equipment, systems and other personal property from time to time situated in the
Premises.  Such property insurance shall include a replacement cost endorsement,
providing protection against any peril included within the classification fire
and extended coverage, sprinkler damage, vandalism, malicious mischief, and such
other additional perils as covered in a “causes of loss-special form” standard
insurance policy.  The proceeds of such insurance shall be used for the repair
and replacement of the property so insured, except that if not so applied or if
this Lease is terminated following a casualty, the proceeds applicable to the
leasehold improvements shall be paid to Landlord and the proceeds applicable to
Tenant’s personal property shall be paid to Tenant.

17

 

--------------------------------------------------------------------------------

 

B.Commercial general liability insurance, in the name of Tenant, insuring
against any liability from Tenant’s use and occupancy of the Premises and the
business operated by Tenant.  All such policies shall be written to apply to all
bodily injury or death, property damage and personal injury losses, and shall
include blanket contractual liability (including Tenant’s indemnity obligations
under this Lease), broad form property damage liability, premise-operations and
products-completed operations, shall contain an exception to any pollution
exclusion which insures damage or injury arising out of heat, smoke or fumes
from hostile fire, shall include a contractual liability endorsement, and shall
provide primary coverage to Landlord (and any insurance policy issued to
Landlord providing duplicate or similar coverage shall be deemed to be excess
over Tenant’s policies), in such amounts as may from time to time be customary
with respect to similar properties in the general geographical area of the
Property, but in any event at least $3,000,000 per occurrence (or such other
amounts as may be reasonably required by Landlord).  The amounts of such
insurance required hereunder shall be adjusted from time to time as requested by
Landlord based upon Landlord’s determination as to the amounts of such insurance
generally required at such time for comparable premises and buildings in the
general geographical area of the Property.  In addition, such policy of
insurance shall include coverage for any potential liability arising out of or
because of any construction, repair work, maintenance, restoration, replacement,
alteration, or other work done on or about the Premises by or under the control
or direction of Tenant or any Tenant Representative.

C.Workers compensation insurance as required by applicable state law and
employer liability insurance with limits of at least $1,000,000 (or such other
amounts as may be reasonably required by Landlord).

D.Business automobile liability insurance covering owned, hired and non‑owned
vehicles with limits of at least $1,000,000 combined single limit (bodily injury
and property damage) per occurrence.

14.3.Certificates of Insurance.  All policies of insurance set forth in
Paragraph 14.2 shall provide that copies of the policies or certificates
thereof, showing the applicable premiums as paid, shall be delivered to Landlord
and to IRG Realty Advisors, LLC, 4020 Kinross Lakes Parkway, Suite 200,
Richfield, Ohio 44286 (or such other property manager designated by Landlord)
prior to the Occupancy Date and thereafter at least fifteen (15) days prior to
each renewal date.  All such policies shall provide that they shall not be
canceled nor coverage reduced by the insurer without first giving at least
thirty (30) days’ prior written notice to Landlord.  If Tenant fails to procure
and keep in force such insurance, Landlord may procure it, and the cost thereof
(together with interest on such amounts at 15% per annum (or, if less, the
maximum lawful rate) from the date paid by Landlord) shall be payable
immediately by Tenant to Landlord.

18

 

--------------------------------------------------------------------------------

 

14.4.Contractors’ Insurance.  If Tenant permits or causes any construction,
repair work, maintenance, restoration, replacement, alteration, or other work to
be done on or about the Premises by any independent contractor or other person,
then Tenant shall cause such independent contractor or other person to take out
and keep in force, throughout the period during which such independent
contractor or other person performs any work on the Premises and for a period of
two years after completion of such work, without expense to Landlord, the
policies of insurance as set forth below.  All such policies shall be provided
by an insurance company with general policyholder’s rating of at least A-VII (as
rated in the most current Best’s Insurance Reports), or another insurance
company acceptable to Landlord.  All such insurance policies shall be on an
occurrence basis, and shall name Landlord, its property manager IRG Realty
Advisors, LLC (or such other property manager designated by Landlord), any
on-site manager, Tenant, and their respective agents and employees as additional
insureds on a primary, non‑contributory basis.  All policies of insurance set
forth in this Paragraph 14.4 shall provide that copies of the policies or
certificates thereof, showing the applicable premiums as paid, shall be
delivered to Landlord and to IRG Realty Advisors, LLC, 4020 Kinross Lakes
Parkway, Suite 200, Richfield, Ohio  44286 (or such other property manager
designated by Landlord), prior to the date on which such independent contractor
or other person commences work on the Premises and thereafter at least fifteen
(15) days prior to each renewal date.  All such policies shall provide that they
shall not be canceled nor coverage reduced by the insurer without first giving
at least thirty (30) days’ prior written notice to Landlord.  If Tenant fails to
cause such any independent contractors or other person performing work on the
Premises to procure and keep in force such insurance, Landlord may procure it,
and the cost thereof (together with interest on such amounts at 15% per annum
(or, if less, the maximum lawful rate) from the date paid by Landlord) shall be
payable immediately by Tenant to Landlord.

A.Commercial general liability insurance, in the name of such independent
contractor or other person, insuring against any liability from the work on the
Premises performed by such independent contractor or other person.  All such
policies shall be written to apply to all bodily injury or death, property
damage and personal injury losses, and shall include blanket contractual
liability (including applicable indemnity obligations), broad form property
damage liability, premise-operations and products-completed operations, shall
contain an exception to any pollution exclusion which insures damage or injury
arising out of heat, smoke or fumes from hostile fire, shall include a
contractual liability endorsement, and shall provide primary coverage to
Landlord (and any insurance policy issued to Landlord providing duplicate or
similar coverage shall be deemed to be excess over such insurance policies), in
such amounts as may from time to time be customary with respect to similar
properties in the general geographical area of the Property, but in any event at
least $3,000,000 per occurrence (or such other amounts as may be reasonably
required by Landlord).  The amounts of such insurance required hereunder may be
adjusted from time to time as requested by Landlord based upon Landlord’s
determination as to the appropriate amounts of insurance given the work to be
performed.  In addition, such policy of insurance shall include coverage for any
potential liability arising out of or because of any work done on or about the
Premises by or under the control or direction of such independent contractor or
other person (for example, work performed by any subcontractor).

B.Workers compensation insurance as required by applicable state law and
employer liability insurance with limits of at least $1,000,000 (or such other
amounts as may be reasonably required by Landlord).

C.Business automobile liability insurance covering owned, hired and non‑owned
vehicles with limits of at least $1,000,000 combined single limit (bodily injury
and property damage) per occurrence.

15.WAIVER, EXCULPATION AND INDEMNITY

15.1.Definitions.  For purposes of this Paragraph 15, (A) ”Tenant Parties”
means, singularly and collectively, Tenant and Tenant’s officers, directors,
managers, shareholders, partners, members, trustees, agents, employees,
independent contractors, consultants, licensees, concessionaires, customers,
guests, invitees or visitors as well as all persons and entities claiming
through any of the foregoing persons or entities, and (B) ”Landlord Parties”
shall mean singularly and collectively, Landlord and Landlord’s, mortgagees,
officers, directors, shareholders, partners, members, trustees, agents,
employees, independent contractors, and consultants, as well as to

19

 

--------------------------------------------------------------------------------

 

all persons and entities claiming through any of the foregoing persons or
entities, but expressly excluding any other tenant or occupant of the Property.

15.2.Exculpation.  Tenant, on behalf of itself and of all Tenant Parties, and as
a material part of the consideration to be rendered to Landlord under this
Lease, hereby waives, to the fullest extent permitted by law, all claims against
Landlord for loss, theft or damage to goods, wares, merchandise or other
property (whether tangible or intangible) in and about the Premises, for loss or
damage to Tenant’s business or other economic loss (whether direct, indirect, or
consequential), and for the injury or death to any persons in, on or about the
Premises, except for damage or loss directly caused by Landlord’s gross
negligence or willful misconduct.

15.3.Landlord’s Indemnity.  Landlord shall indemnify, defend (by an attorney of
Landlord’s choice, reasonably acceptable to Tenant), reimburse, protect and hold
harmless Tenant and all Tenant Parties from and against all third party claims,
liability and/or damages arising from or related to the acts or omissions of
Landlord or Landlord Parties, relating to their use, possession, or occupancy of
the Property or Landlord’s obligations under this Lease, or to any work done,
permitted or contracted for by any of them on or about the Premises, except to
the extent that such claims, liability and/or damages are caused by Tenant’s
gross negligence or willful misconduct. It is specifically understood and agreed
that Landlord shall not be liable or responsible for the acts or omissions of
any of the other tenants of the Property or of any agents, independent
contractors, consultants, licensees, concessionaires, customers, guests,
invitees or visitors of persons other than Landlord.

15.4.Tenant’s Indemnity.  Except to the extent that such claims, liabilities
and/or damages are caused by Landlord’s gross negligence, or willful misconduct,
Tenant shall indemnify, defend (by an attorney of Tenant’s choice, reasonably
acceptable to Landlord), reimburse, protect and hold harmless Landlord and all
Landlord Parties from and against all third party claims, liability and/or
damages arising from or related to the negligence, acts or omissions of Tenant
or any Tenant Parties relating to their use, possession, or occupancy of the
Property or Tenant’s obligations under this Lease, or to any work done,
permitted or contracted for by any of them on or about the Premises.  It is
specifically understood and agreed that Tenant shall not be liable or
responsible for the acts or omissions of any of the other tenants of the
Property or of any persons other than Tenant and Tenant Parties.  Tenant shall
cause any independent contractor or other person who performs any construction,
repair work, maintenance, restoration, replacement, alteration, or other work on
or about the Premises by or under the control or direction of Tenant to execute
and deliver to IRG Realty Advisors, LLC, 4020 Kinross Lakes Parkway, Suite 200,
Richfield, Ohio  44286 (or such other property manager designated by Landlord)
an agreement whereby such independent contractor or other person agrees to
indemnify, defend (by an attorney of Landlord’s choice, reasonably acceptable to
such independent contractor or other person), reimburse, protect and hold
harmless Landlord, all Landlord Parties, and Tenant from and against the matters
described in this Paragraph 15.4.

15.5.Waiver of Subrogation.  To the extent of any and all insurance maintained,
or required to be maintained, by either Landlord or Tenant in any way connected
with the Premises, Landlord and Tenant hereby waive on behalf of their
respective insurance carriers any right of subrogation that may exist or arise
as against the other party to this Lease.  Landlord and Tenant shall cause the
insurance companies issuing their insurance policies with respect to the
Premises to waive any subrogation rights that such companies may have against
Tenant and Landlord, respectively, which waivers shall be specifically stated in
the respective policies.

15.6.Survival and Duration of Obligations.  All representations, warranties,
obligations and indemnities made or given under this Paragraph 15 shall survive
the expiration or earlier termination of this Lease.

16.CONSTRUCTION LIENS

16.1.Prohibition on Construction Liens.  Tenant shall not suffer or permit any
construction liens, mechanics’ liens or materialmen’s liens (“Tenant Liens”) to
be filed against Landlord’s interest in the Property nor against Tenant’s
leasehold interest in the Premises.  Landlord shall have the right at all
reasonable times to post and keep posted on the Premises any notices which
Landlord deems necessary for protection from Tenant Liens, or to take such other
action as applicable law may require to protect from Tenant Liens.  In
connection therewith, Tenant shall cooperate with Landlord and shall sign any
notice or other documents reasonably required by Landlord to comply with such
applicable law.  Tenant shall have the right to contest any Tenant Lien by
proper proceedings; provided that (A) Tenant shall prosecute such contest
diligently and in good faith, (B) such contest shall not expose Landlord to any
civil or criminal penalty or liability in connection therewith, and (C) within
five (5) days after

20

 

--------------------------------------------------------------------------------

 

Landlord’s demand, Tenant shall furnish to Landlord a surety bond (or other
adequate security satisfactory to Landlord) (a “Lien Bond”) in an amount equal
to one hundred fifty percent (150%) of the amount of such claim or such higher
amount as may be reasonably required both (i) to indemnify Landlord against
liability and (ii) to hold the Property free from adverse effect in the event
that such contest is not successful.  The Lien Bond may be retained by Landlord
until such Tenant Lien has been removed of record or until judgment has been
rendered on such claim and such judgment has become final, at which time
Landlord shall have the right to apply such Lien Bond in discharge of the
judgment on such Tenant Lien and to any actual costs, including reasonable
attorneys’ fees, incurred by Landlord, and shall remit the balance thereof to
Tenant.  If a Tenant Lien is filed and Tenant fails to contest such Tenant Lien
in accordance with this Paragraph 16.1 or Tenant fails to timely post the Lien
Bond, Landlord, at its election, and upon at least five (5) days’ prior written
notice to Tenant, may pay and satisfy such Tenant Lien, and in such event the
sums so paid by Landlord and all other costs and expenses (including reasonable
consultants’ and attorneys’ fees) incurred by Landlord in connection therewith
shall be deemed to be additional Rent due and shall be payable by Tenant at once
without notice or demand (together with interest on such amounts at 15% per
annum (or, if less, the maximum lawful rate) from the date paid by
Landlord).  Notwithstanding the foregoing, Tenant shall have no responsibility
for discharge of any mechanics’ liens filed by a contractor, subcontractor,
materialman, or laborer of Landlord.

16.2.Notice of Tenant Repairs.  Tenant agrees to give Landlord written notice at
least ten (10) days in advance of the commencement of any Tenant Repairs in
order that Landlord may post appropriate notices of Landlord’s
non‑responsibility.  Promptly after any Tenant Repairs are completed, Tenant
shall file, upon request by Landlord, a notice of completion in the customary
form for the jurisdiction in which the Property is located.

17.QUIET ENJOYMENT

Landlord covenants and agrees that Tenant, upon making all of Tenant’s payments
of Rent as and when due under this Lease, and upon performing, observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, shall peaceably and quietly hold, occupy and enjoy the Premises during the
Term, subject to the terms and provisions of this Lease.

18.LANDLORD’S RIGHT OF ENTRY

Landlord or its agents shall have the right to enter the Premises, at reasonable
times upon reasonable notice to Tenant, in order to examine the Premises, to
show the Premises to buyers, or during the last nine (9) months of the Term, to
show the Premises to prospective tenants and to place “For Rent” or “For Sale”
signs on or about the Premises.  Landlord may make modifications or other
changes to the Property as are necessary, in Landlord’s sole discretion, to
facilitate development of the Property, so long as Landlord uses its best
efforts to minimize the effect of any such entry or any material interference
with Tenant’s use of the Premises.  Upon receipt of reasonable advance notice
from Landlord, Tenant may arrange to have a designated representative of Tenant
accompany Landlord in entering the Premises.  Landlord’s right of entry shall
not be deemed to impose upon Landlord any obligation, responsibility, or
liability for the care, supervision or repair of the Premises other than as
provided in this Lease, except that Landlord shall use reasonable care to
prevent loss or damage to Tenant’s property resulting from Landlord’s
entry.  Landlord shall have the right at any time, without effecting an actual
or constructive eviction and without incurring any liability to Tenant therefor,
to reasonably change the arrangement or location of entrances or passageways,
doors and doorways, corridors, elevators, stairs, toilets or other public parts
of the Building and/or Property and to change the name, number or designation by
which the Building and/or Property are commonly known, so long as such action
does not result in any unreasonable interference with Tenant’s access to or use
of the Premises or with the business carried on by Tenant in the
Premises.  Notwithstanding the foregoing, Landlord shall have the right to enter
the Premises without first giving notice to Tenant in the event of an emergency
or where the nature of the emergency will not reasonably permit the giving of
notice.

19.DESTRUCTION OF BUILDING

19.1.Partial Destruction.  In the event of a partial destruction of the Building
during the Term of this Lease from any cause, Landlord shall forthwith repair
the same, so long as such repair can reasonably be made within one hundred
eighty (180) days after the happening of such destruction under applicable laws
and regulations.  During such period, Tenant shall be entitled to a
proportionate reduction of rent to the extent such repairs unreasonably
interfere with the business carried on by Tenant in the Premises.  If Tenant
fails to remove its goods,

21

 

--------------------------------------------------------------------------------

 

wares or equipment within a reasonable time and as a result the repair or
restoration is delayed, or if such damage or destruction is caused primarily by
the negligence or willful act of Tenant or any Tenant Representative, there
shall be no reduction in rent during such delay.  In the event that such repair
cannot reasonably be made within one hundred eighty (180) days after the
happening of such destruction under applicable laws and regulations, Landlord
shall have the right to terminate this Lease by notifying Tenant in writing
within sixty (60) days after the happening of such destruction, in which event
this Lease shall be deemed terminated.  If Landlord fails to give Tenant written
notice of Landlord’s decision not to repair such damage within sixty (60) days
after the happening of such destruction, then Landlord shall be required to
commence the repair of the Building promptly and thereafter diligently complete
the repairs.  In addition to the above, in the event that the Building is
partially destroyed and (A) the cost of repairing the Building exceeds
thirty‑three and one‑third percent (331/3%) of the replacement cost thereof, or
(B) the damage caused by the partial destruction of the Building cannot
reasonably be repaired within a period of one hundred eighty (180) the happening
of such damage, Landlord may elect to terminate this Lease, whether or not the
Building is insured, by written notice to Tenant given within sixty (60) days
after the happening of such destruction.  If Landlord fails to give such written
notice of Landlord’s decision not to repair the Building within such sixty (60)
days, then Landlord shall be required to repair the Building within one hundred
eighty (180) days after the happening of such destruction, if it can be
reasonably repaired in such time, or as soon thereafter as reasonably practical
if it cannot reasonably be repaired in such earlier period of time.

19.2.Total Destruction.  A total destruction of the Building shall terminate
this Lease.  A total destruction of the Building means the cost of repairing the
Building exceeds seventy-five percent (75%) of the replacement cost of the
Building.

20.EMINENT DOMAIN

20.1.Definitions.  For purposes of this Lease, the word “condemned” is
co-extensive with the phrase “right of eminent domain,” that is, the right of
the government to take property for public use, and shall include the intention
to condemn expressed in writing as well as the filing of any action or
proceeding for condemnation.

20.2.Exercise of Condemnation.  If any action or proceeding is commenced for the
condemnation of the Premises or any portion thereof, or if Landlord is advised
in writing by any government (federal, state or local) agency or department or
bureau thereof, or any entity or body having the right or power of condemnation,
of its intention to condemn all or any portion of the Premises, or if the
Premises or any part or portion thereof be condemned through such action, then
and in any of such events Landlord may, without any obligation or liability to
Tenant, and without affecting the validity and existence of this Lease other
than as hereafter expressly provided, agree to sell and/or convey to the
condemnor, without first requiring that any action or proceeding be instituted,
or if such action or proceeding shall have been instituted, without requiring
any trial or hearing thereof, and Landlord is expressly empowered to stipulate
to judgment therein, the part and portion of the Premises sought by the
condemnor, free from this Lease and the rights of Tenant hereunder.  Tenant
shall have no claim against Landlord nor be entitled to any part or portion of
the amount that may be paid or awarded as a result of the sale or condemnation
of the Premises or any part or portion thereof, except that Tenant shall be
entitled to recover from the condemnor and Landlord shall have no claim therefor
or thereto for Tenant’s relocation costs, loss of goodwill, for Tenant’s trade
fixtures, any removable structures and improvements erected and made by Tenant
to or upon the Premises which Tenant is or may be entitled to remove at the
expiration of this Lease and Tenant’s leasehold estate hereunder.

22

 

--------------------------------------------------------------------------------

 

20.3.Effect on Lease.  If the entire Premises are condemned, this Lease shall
terminate as of the earlier of such taking or loss of possession.  If only a
part of the Premises is condemned and taken and the remaining portion thereof
is, in Tenant’s reasonable discretion, not suitable for purposes for which
Tenant has leased the Premises, either Landlord or Tenant shall have the option
to terminate this Lease effective as of the earlier of such taking or loss of
possession.  If by such condemnation and taking only a part of the Premises is
taken, and the remaining part thereof is, in Tenant’s reasonable discretion,
suitable for the purposes for which Tenant has leased the Premises, this Lease
shall continue, but the Base Rent, Tenant’s Office Share and Tenant’s Industrial
Share rental shall be reduced in an amount proportionate to the percentage that
the floor area of that portion of the Premises physically taken by eminent
domain bears to the floor area of the entire Premises.

21.BANKRUPTCY

If a general assignment is made by Tenant for the benefit of creditors, or any
action is taken by Tenant under any insolvency or bankruptcy act, or if a
receiver is appointed to take possession of all or substantially all of the
assets of Tenant (and Tenant fails to terminate such receivership within sixty
(60) days after such appointment), or if any action is taken by a creditor of
Tenant under any insolvency or bankruptcy act, and such action is not dismissed
or vacated within thirty (30) days after the filing date of such action, then,
at the option of Landlord, this Lease shall terminate upon the occurrence of any
of the foregoing events and shall expire as fully and completely as if the day
of the occurrence of any of the foregoing events was the date specified in this
Lease for the expiration thereof.  In such event, Tenant shall then quit and
surrender the Premises to Landlord.

22.DEFAULT

If Tenant (i) abandons the Premises, or (ii) fails to pay any Rent or any other
sum due hereunder at the time set forth in this Lease and continues to fail to
perform the same for a period of three (3) days after receipt of written notice
from Landlord pertaining thereto, or (iii) fails to perform any non‑monetary
covenant to be performed by Tenant under this Lease and continues to fail to
perform the same for a period of ten (10) business days after receipt of written
notice from Landlord pertaining thereto (or a reasonable period of time, using
due diligence, if any non‑monetary default cannot be cured within such ten (10)
business day period, but not to exceed ninety (90) days, subject to delays
beyond Tenant’s reasonable control, then Tenant shall be deemed to be in
“Default” of this Lease, and Landlord, in addition to other rights or remedies
it may have, may:

A.Continue this Lease in effect by not terminating Tenant’s right to possession
of the Premises, and thereby be entitled to enforce all Landlord’s rights and
remedies under this Lease, including the right to recover the Rent specified in
this Lease as it becomes due under this Lease; or

B.Terminate Tenant’s right to possession of the Premises, thereby terminating
this Lease, and recover from Tenant the sum of:

(i)The worth at the time of award of the unpaid Rent which had been earned at
the time of termination of this Lease; plus

(ii)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination of this Lease until the time of award
exceeds the amount of rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of rental
loss that Tenant proves could be reasonably avoided; plus

(iv)Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease, as determined by a court of competent jurisdiction (or when arbitration
is permitted, by an arbitrator); or

23

 

--------------------------------------------------------------------------------

 

C.In lieu of, or in addition to, bringing an action for any or all of the
recoveries described in Paragraph 22.B, bring an action to recover and regain
possession of the Premises in the manner provided by the laws of unlawful
detainer then in effect in the state where the Property is located.  If Landlord
makes any expenditure required of Tenant hereunder, or if Tenant fails to make
any payment or expenditure required of Tenant hereunder, such amounts shall be
payable by Tenant to Landlord as Rent (together with interest on such amounts at
15% per annum (or, if less, the maximum lawful rate) from the date paid by
Landlord), and Landlord shall have the same remedies as on the Default in
payment of Rent.  The payment of interest required hereunder shall be in
addition to the late charge set forth in Paragraph 3.3.  Notwithstanding any
other provision of this Lease, under no circumstances shall Landlord or Tenant
be liable to the other for any punitive or exemplary damages arising out of the
acts or omissions of Landlord or Tenant or a breach of this Lease by either
party.

23.SURRENDER OF PREMISES

On or before the expiration of the Term, Tenant shall vacate the Premises in
broom‑clean condition and otherwise in the same condition as existed on date
possession of such space was delivered to Tenant, ordinary wear and tear and
fire and casualty loss excepted, except that any improvements made within or on
the Premises by Tenant shall remain, in the same condition and repair as when
constructed or installed, reasonable wear and tear and fire and casualty loss
excepted; provided that (A) if Tenant has made any improvements or alterations
within or on the Premises without Landlord’s prior written consent (or without
other prior written notice to Landlord), then Tenant shall remove any such
improvements on or before the expiration of the Term if Landlord gives written
notice to Tenant, at least thirty (30) days before the expiration of the Term,
directing such removal, and (B) if Tenant has made any improvements or
alterations within or on the Premises with Landlord’s prior written consent (or
with other prior written notice to Landlord), then Tenant shall remove any such
improvements on or before the expiration of the Term if Landlord has notified
Tenant in writing, at the time Landlord consents to such improvements or
alterations (or within thirty (30) days after Landlord receives other written
notice of such improvements or alterations), that such improvements or
alterations must be removed on or before the expiration of the Term.  In
addition, Tenant shall remove from the Premises all Tenant’s personal property
and trade fixtures in order that Landlord can repossess the Premises on the day
this Lease or any extension hereof expires or is sooner terminated.  Any removal
of Tenant’s improvements, Tenant’s property and/or Tenant’s trade fixtures shall
be accomplished in a manner which will minimize any damage or injury to the
Premises, and any such damage or injury shall be repaired by Tenant, at Tenant’s
sole cost and expense, within thirty (30) days after Tenant vacates the
Premises.

24.HOLDING OVER

If Tenant holds over and remains in possession of the Premises after the
expiration of this Lease, without the written consent of Landlord, then such
possession shall be as a month-to-month tenant.  Unless Landlord agrees
otherwise in writing, Base Rent during the hold-over period shall be equal to
one hundred fifty percent (150%) of the Base Rent for the last month of the Term
until Tenant vacates the Premises. The foregoing notwithstanding, the first
thirty (30) days shall be at one hundred percent (100%). All other terms and
conditions of this Lease shall continue in full force and effect during such
hold-over tenancy, which hold-over tenancy shall be terminable by either party
delivering written notice of termination to the other party, in which case such
hold-over tenancy shall terminate effective as of the last day of the month
following the month in which the termination notice is given.

25.SURRENDER OF LEASE

The voluntary or other surrender of this Lease by Tenant, or mutual cancellation
thereof, shall not work a merger and may, at the option of Landlord, terminate
all or any existing subleases or subtenancies or may operate as an assignment of
any or all such subleases or subtenancies to Landlord.

26.RULES AND REGULATIONS

Tenant shall comply with all reasonable and non‑discriminatory rules and
regulations now or hereinafter adopted by Landlord during the existence of this
Lease, both in regard to the Property, the Building as a whole and to the
Premises herein leased.  In the event of any inconsistency between the
provisions of this Lease and the provisions of any such rules and regulations,
the provisions of this Lease shall control.

24

 

--------------------------------------------------------------------------------

 

27.NOTICE

Except as otherwise specifically provided herein, any notice, demand, consent,
approval, request or document which any party is required or may desire to give
or deliver to the other shall be given in writing by (A) personal delivery;
(B) certified mail, return receipt requested, postage prepaid; (C) a national
overnight courier service that provides written evidence of delivery; or
(D) facsimile transmission and addressed as follows:

 

To Landlord:

Cleveland American, LLC
4780 Hinckley Industrial Parkway, Suite 100

Cleveland, OH  44109

Attention: Christopher S. Semarjian

 

 

with a copy to:

IRG Realty Advisors, LLC

4020 Kinross Lakes Parkway, Suite 200

Richfield, Ohio 44286

 

 

with a copy to:

Hurtuk & Daroff Co., LLP

Parkland Terrace

6120 Parkland Boulevard, Suite 100

Cleveland, Ohio 44124

Attention:  Edward A. Hurtuk, Esq.

 

 

To Tenant:

Inogen Inc.
326 Bollay Drive
Goleta, CA 93117
Attention:  Jim Runchey


 

 

with a copy to:

Inogen Inc.
326 Bollay Drive
Goleta, CA 93117

Attention: Ali Bauerlein

 

Any party may change its address and/or facsimile number by giving written
notice thereof in accordance with this Paragraph 27.  All notices hereunder
shall be deemed given: (i) if delivered personally, when delivered; (ii) if sent
by certified mail, return receipt requested, postage prepaid, on the third day
after deposit in the U.S. mail; (iii) if sent by overnight courier, on the first
business day after delivery to the courier; and (iv) if sent by facsimile, on
the date of transmission if sent on a business day before 5:00 p.m. Eastern
time, or on the next business day, if sent on a day other than a business day or
if sent after 5:00 p.m. Eastern time; provided that a hard copy of any notice
sent via facsimile must also be sent by either a nationally recognized overnight
courier or by U.S. mail, first class, postage prepaid.

25

 

--------------------------------------------------------------------------------

 

28.ASSIGNMENT AND SUBLETTING

28.1.No Assignment.  Tenant shall not directly or indirectly, voluntarily or by
operation of law, sell, assign, encumber, pledge or otherwise transfer or
hypothecate all or any part of the Premises or Tenant’s leasehold estate
hereunder (any of the foregoing, “Assignment”), or permit the Premises to be
occupied by anyone other than Tenant or sublet the Premises or any portion
thereof (any of the foregoing, “Sublease”) without Landlord’s prior written
consent in each instance, which consent may not be unreasonably withheld,
conditioned or delayed by Landlord.  In the event that Landlord consents to an
Assignment or Sublease then Tenant shall be responsible for reimbursing Landlord
for its actual legal fees and expenses in connection with said Assignment or
Sublease (not to exceed $1,000.00).  Notwithstanding the foregoing, Tenant shall
have the right to assign this Lease or sublease the Premises (a “Permitted
Transfer”) to  a subsidiary, affiliate or successor corporation of Tenant (a
“Permitted Transferee”), provided, however, (i) within ten (10) days prior to
the effective date of such Permitted Transfer, Tenant delivers to Landlord a
fully executed copy of documentation executed by the Permitted Transferee,
evidencing that such Permitted Transferee expressly assumes Tenant’s obligations
and liabilities for the applicable period; and (ii) such Permitted Transferee
has an equal or greater net worth than Tenant’s net worth for the quarter
immediately preceding the effective date of such Permitted Transfer.

28.2.No Relief of Obligations.  Absent a written agreement to the contrary
signed by Landlord, neither the consent by Landlord to any Assignment or
Sublease by Tenant or a Permitted Transfer shall relieve Tenant of any
obligation to be performed by Tenant under this Lease, whether arising before or
after the Assignment or Sublease.  The consent by Landlord to any Assignment or
Sublease shall not relieve Tenant of the obligation to obtain Landlord’s express
written consent to any other Assignment or Sublease.  Any Assignment or Sublease
that is not in compliance with this Paragraph 28 shall be void and, at the
option of Landlord, shall constitute a material Default by Tenant under this
Lease.  The acceptance of Rent by Landlord from a proposed assignee or sublessee
shall not constitute the consent by Landlord to such Assignment or Sublease.  In
the event of any Assignment or Sublease, including without limitation, a
Permitted Transfer, if Tenant receives any payment from any assignee or
sublessee in excess of the monthly Rent payable by Tenant under this Lease
(after Tenant is first reimbursed for out-of-pocket, direct and reasonable
sublease costs such as commissions, free rent, TI Allowances), then Tenant shall
pay to Landlord, on a monthly basis, fifty percent (50%) of any such excess
amount.

29.ATTORNEYS’ FEES

In the event of any legal or equitable action arising out of this Lease, the
prevailing party shall be entitled to recover all reasonable fees, costs and
expenses, to include, but not limited to reasonable expert witness fees,
together with reasonable attorneys’ fees incurred in connection with such
action.  The fees, costs and expenses so recovered shall include those incurred
in prosecuting or defending any appeal.  The prevailing party shall also be
entitled to reasonable attorneys’ fees incurred to collect or enforce the
judgment.  If Tenant requests that Landlord agree to execute any agreement,
certificate, or other instrument at the request of Tenant or Tenant’s lender,
then Tenant shall reimburse Landlord for all costs and expenses incurred by
Landlord (including, without limitation, reasonable attorneys’ fees) in
connection with such request and in connection with Landlord’s review of such
agreement, certificate, or other instrument.

30.LITIGATION AND JUDGMENT COSTS

30.1.Landlord.  Should Landlord, without fault on Landlord’s part, be made a
party to any litigation or proceeding instituted by or against Tenant, by or
against any Tenant Representative, or by or against any person holding the
Premises by license of Tenant, or for foreclosure of any lien for labor or
material furnished to or for Tenant, to or for any Tenant Representative, or to
or for any other such person, or otherwise arising out of or resulting from any
act or transaction of Tenant, of any Tenant Representative, or of any such
person, then Tenant covenants to pay to Landlord the amount of any judgment
rendered against Landlord or the Premises (or any part thereof), and all costs
and expenses, including reasonable attorneys’ fees, incurred by Landlord in
connection with such litigation or proceeding.

26

 

--------------------------------------------------------------------------------

 

30.2.Tenant.  Should Tenant, without fault on Tenant’s part, be made a party to
any litigation or proceeding instituted by or against Landlord, or by or against
any person holding the Premises by license of Landlord, or for foreclosure of
any lien for labor or material furnished to or for Landlord or to or for any
such person, or otherwise arising out of or resulting from any act or
transaction of Landlord or of any such person, then Landlord covenants to pay to
Tenant the amount of any judgment rendered against Tenant or the Premises (or
any part thereof), and all costs and expenses, including reasonable attorneys’
fees, incurred by Tenant in connection with such litigation or proceeding.

31.BROKERS

Each of Landlord and Tenant represents and warrants to the other party that it
has had no dealings with any real estate broker or agent in connection with the
Premises and this Lease, and that it knows of no real estate broker or agent who
is or might be entitled to a commission or finder’s fee in connection with this
Lease, except for CBRE, Inc. Landlord shall indemnify and hold Tenant harmless
from and against any such commission or finder’s fee which may be claimed by any
person or broker with respect to this transaction as a result of Landlord’s
breach of the foregoing representation and warranty, and Tenant shall indemnify
and hold Landlord harmless from and against any such commission or finder’s fee
which may be claimed by any person or broker with respect to this transaction as
a result of Tenant’s breach of the foregoing representation and
warranty.  Landlord shall pay the brokerage commission pursuant to the terms of
that certain Real Estate Commission Agreement, attached hereto as Exhibit
G.  Landlord shall also pay any real estate broker or agent entitled to a
commission or finder’s fee in connection with this Lease if claimed through the
actions of Landlord.  Tenant shall pay any real estate broker or agent entitled
to a commission or finder’s fee in connection with this Lease if claimed through
the actions of Tenant.

32.SUBORDINATION OF LEASE

32.1.Subordination.  This Lease is subject and subordinate to any mortgages
which may now or hereafter be placed upon or affect the Property or the Building
(and to all renewals, modifications, consolidations, replacements and extensions
thereof), so long as the mortgagee in question agrees in writing not to disturb
the possession of the Premises by Tenant or the rights of Tenant under this
Lease unless Tenant is in material Default in the performance of Tenant’s
obligations hereunder.  In the event of foreclosure, Tenant agrees to look
solely to such mortgagee’s interest in the Property for the payment and
discharge of any obligations imposed upon the mortgagee or Landlord under this
Lease.  If any such mortgagee, its successors, or any other party acquiring an
interest in the Property as a result of a foreclosure action (any such party, a
“Successor Landlord”) takes title to the Property, then (A) Successor Landlord
shall be bound to Tenant under all of the terms and conditions of this Lease,
(B) Tenant shall recognize and attorn to Successor Landlord as Tenant’s direct
landlord under this Lease, and (C) this Lease shall continue in full force and
effect, in accordance with its terms, as a direct lease between Successor
Landlord and Tenant.  

32.2.Agreement to Sign Subordination Documents.  The provisions of this
Paragraph 32 shall be self‑operative, and no further instrument of subordination
shall be necessary.  Notwithstanding the foregoing, Tenant agrees to sign,
within ten (10) business days after a request therefor from Landlord, from a
mortgagee, or from a title insurance company, a Subordination, Non‑Disturbance,
and Attornment Agreement (or any other similar instruments or documents) (any of
the foregoing, an “SNDA”), (A) confirming the subordination provisions of this
Paragraph 32, and (B) containing such other provisions as may be reasonably
requested by Tenant, by Landlord, by such mortgagee, and/or by such title
insurance company.  If Tenant fails to execute an SNDA as set forth in this
Paragraph 32.2, then (i) Tenant hereby constitutes and appoints Landlord as its
attorney-in-fact, with full power of substitution, to sign, execute, certify,
acknowledge, deliver and/or record (where required or appropriate), in the name,
place and stead of Tenant, such SNDA for and on behalf of Tenant, and
(ii) Tenant shall be liable to Landlord for all damages, costs, and expenses
(including reasonable attorneys’ fees) incurred by Landlord as a result of
Tenant’s failure to execute such SNDA. Notwithstanding anything contained in
this Lease to the contrary, any SNDA shall not be construed as an amendment to
this Lease.  

27

 

--------------------------------------------------------------------------------

 

33.ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

33.1.Estoppel Certificate.  Tenant shall, at any time and from time to time,
within ten (10) business days after receiving a request therefor from Landlord,
execute, acknowledge and deliver to Landlord, or to such other persons who may
be designated in such request, a statement in writing (an “Estoppel
Certificate”) certifying (A) the Occupancy Date, Commencement Date and
expiration date of this Lease; (B) the then‑current Base Rent and Additional
Rent amounts; (C) the dates to which Rent and any other charges have been paid
in advance; (D) that this Lease is unmodified and in full force and effect (or
if there have been modifications, specifying such modifications and stating that
this Lease is in full force and effect as so modified); (E) that Tenant has no
offsets or counterclaims against Landlord (or describing in reasonable detail
any claimed offsets or counterclaims); and (F) such other matters as may be
reasonably requested by Landlord.  It is intended that any such statement
delivered pursuant to this Paragraph 33.1 may be relied upon by any prospective
purchaser or encumbrancer (including an assignee or lender) of the Property or
the Premises.  If Tenant fails to execute an Estoppel Certificate as set forth
in this Paragraph 33.1, then (i) Tenant hereby constitutes and appoints Landlord
as its attorney-in-fact, with full power of substitution, to sign, execute,
certify, acknowledge, deliver and/or record (where required or appropriate), in
the name, place and stead of Tenant, such Estoppel Certificate, or (ii) Tenant
shall be liable to Landlord for all damages, costs, and expenses (including
reasonable attorneys’ fees) incurred by Landlord as a result of Tenant’s failure
to execute such Estoppel Certificate.

33.2.Financial Statements.  If Landlord desires to finance, refinance, or sell
the Building or the Property (or any part thereof), then, no more than twice per
calendar year, Tenant shall deliver to Landlord, or to such potential lender or
purchaser designated by Landlord, such financial information regarding Tenant as
may reasonably be required only to establish Tenant’s creditworthiness.  All
financial information provided by Tenant to Landlord or any lender or potential
purchaser shall be held by the recipient in strict confidence and may not be
used or disclosed by the recipient except for the purpose of determining
Tenant’s creditworthiness in connection with Tenant’s obligations under this
Lease.  Tenant may, in Tenant sole discretion, as a prerequisite to delivering
any such financial statements, require the intended recipient execute a
commercially reasonable non-disclosure agreement.

33.3 Estoppel Attachments, Notwithstanding the provisions of this Paragraph 33,
any and all Estoppel Certificates shall have attached as an exhibit thereto,
copies of this Lease, to include all attachments, lease exhibits and amendments,
if any.  Any and all Estoppel Certificates shall not be construed as an
amendment to this Lease.  

34.OPTION TO EXTEND

34.1.Extension Option.  Landlord hereby grants to Tenant one option to extend
the Term (the “Option to Extend”) for all space in the Building that Tenant has
leased or any reasonably configured portion of such space to be not less than
22,100 rentable square feet in a configuration acceptable to Landlord, for five
(5) additional years (“Option Term”), upon each and all of the terms and
conditions of this Lease (including any modifications or amendments hereto), so
long as Tenant is not in Default of this Lease on the date of exercise of the
Option to Extend and has not been in monetary or other material Default of this
Lease more than three (3) times during the Term. Tenant shall have such Option
to Extend in addition to, not in lieu of, any term extension or extensions
entered into by Tenant pursuant to Paragraph 1.3.C. of this Lease. Tenant shall
give written notice to Landlord, indicating Tenant’s desire to exercise the
Option to Extend as set forth in this Paragraph 34.1 (an “Option Exercise
Notice”) at least nine (9) months before the then‑scheduled expiration of the
Term, time being of the essence.  If Tenant fails to send an Option Exercise
Notice within the time period specified in the preceding sentence, then Tenant
shall be deemed to have waived the Option to Extend.  The Term (as defined in
Paragraph 2.1) shall include the Option to Extend if properly exercised
hereunder.  The Option to Extend is personal to Tenant and any Permitted
Transferee and shall not be available to and may not be exercised by, or for the
benefit of, any other person or entity, without Landlord’s prior written consent
(which may be granted or withheld in Landlord’s sole discretion). The Base Rent
during the Option Term shall be as set forth in Paragraph 34.2.  If Tenant
properly exercises its right to extend the Term for the Option Term, Landlord
will install new carpet and paint the walls in the Premises and any Office
Increment, provided, however, Landlord shall have no obligation to perform any
improvements to the Warehouse Space.

28

 

--------------------------------------------------------------------------------

 

34.2.Base Rent during the Option Term.

A.Premises. Base Rent for the Premises during the first twelve (12) consecutive
months of the Option Term, if properly exercised pursuant to Paragraph 34.1 of
this Lease, shall be equal to the annual Base Rent for the Premises during the
twelve (12) month period immediately preceding the Option Term (excluding any
Allowance amortization pursuant to Paragraph 13) increased by two and one-half
percent (2.5%), and Base Rent for the Premises for each twelve (12) consecutive
month period thereafter shall increase by two and one-half percent (2.5%), on a
cumulative basis.

B.Office Increment. In the event that Tenant exercised its right to expand into
any Office Increment during the Initial Term, Base Rent for any Office Increment
during the first twelve (12) consecutive months of the Option Term, if properly
exercised pursuant to Paragraph 34.1 of this Lease, shall be equal to the annual
Base Rent for the Office Increment(s) for the twelve (12) month period
immediately preceding the Option Term (excluding any Allowance amortization
pursuant to Paragraph 13) increased by two and one-half percent (2.5%), and Base
Rent for the Office Increment(s)for each twelve (12) consecutive month period
thereafter shall increase by two and one-half  percent (2.5%), on a cumulative
basis.

C.Warehouse Space. In the event that Tenant exercised its right to expand into
the Warehouse Space during the first Lease Year, Base Rent for the Warehouse
Space, during the first twelve (12) consecutive months of the Option Term, if
properly exercised pursuant to Paragraph 34.1 of this Lease, shall be equal to
the annual Base Rent for the Warehouse Space for the twelve (12) month period
immediately preceding the Option Term (excluding any Allowance amortization
pursuant to Paragraph 13) increased by two and one-half percent (2.5%), and Base
Rent for the Warehouse Space for each twelve (12) consecutive month period
thereafter shall increase by two and one-half  percent (2.5%), on a cumulative
basis.

35.RIGHT OF FIRST REFUSAL AND RIGHT OF FIRST OFFER

A.Right of First Refusal- Office. Provided that Tenant has expanded into the
entire Potential Office Expansion Space, in the event that Landlord receives a
bona fide executed written outline of mutually-acceptable terms (whether in the
form of a letter of understanding, letter of intent or memorandum) (a “Space
Offer”) from a third party (“Third Party”) to lease any space contiguous to the
Premises and on the same floor of the Building as the Premises (“ROFR Space”),
and the terms of such Space Offer are acceptable to Landlord, Landlord shall
provide Tenant with written notice of such Space Offer (a “Space Offer
Notice”).  The Space Offer Notice shall contain a complete copy of the bona fide
executed written offer with respect to the ROFR Space.  Tenant shall have a
right of first refusal to lease the ROFR Space set forth in the Space Offer
Notice on the same terms, conditions, and rental rate described in the Space
Offer Notice, so long as (A) Tenant is not in Default of this Lease on the date
of its exercise of such right of first refusal and has not been in Default of
this Lease more than three (3) times during the Term (as extended, if
applicable), (B) on or before the ROFR Deadline (as hereinafter defined), Tenant
furnishes written notice to Landlord, indicating that Tenant irrevocably and
contractually agrees to lease the Space Offer Notice space on the same terms,
conditions, and rental rate described in the Space Offer Notice (an “Acceptance
Notice”).   The ROFR Deadline shall mean ten (10) business days after Tenant’s
receipt of the Space Offer Notice, provided, however, in the event that prior to
delivering the Space Offer Notice, Landlord provides Tenant with at least ten
(10) days’ email notice to _______@_____ that Landlord will be delivering a
Space Offer Notice to Tenant, then the ROFR Deadline shall mean five (5)
business days after Tenant’s receipt of the Space Offer Notice. Time is of the
essence with regard to Tenant’s obligations under this
Paragraph 35.A.  Accordingly, if Landlord does not receive the Acceptance Notice
within the applicable time periods set forth above, Tenant’s right to lease the
Available Space shall terminate, and Landlord shall thereafter be free to lease
the Space Offer Notice Space for which the Space Offer Notice was given to the
Third Party or an affiliate of the Third Party on substantially the same terms
of the Space Offer.  If there is a material change in the Third Party Space
Offer terms or if Landlord does not enter into a written lease to the Third
Party for the ROFR Space within one hundred and eighty (180) days of Tenant’s
receipt of the Space Offer Notice, then Landlord shall again offer the Offer
Space to Tenant upon the same terms and conditions set forth in this
Paragraph.  Notwithstanding the foregoing provisions of this Paragraph 35.A,
  The right of first refusal set forth herein is personal to Tenant or Permitted
Transferee and shall not be available to and may not be exercised by, or for the
benefit of, any other person or entity, without Landlord’s prior written consent
(which may be granted or withheld in Landlord’s sole discretion). If Tenant has
not expanded

29

 

--------------------------------------------------------------------------------

 

into (i) the entire Potential Office Expansion Space and/or (ii) the Potential
Warehouse Expansion Space, then Tenant shall have no rights pursuant to this
Paragraph 35.A.

B.Right of First Refusal- Warehouse. Subject to and commencing upon Tenant
having properly exercised its right to expand into the Warehouse Space, then
during the balance of the Initial Term, Tenant shall have a right of first
refusal on any then unleased space adjacent to the Warehouse Space (the
“Warehouse ROFO Space”) pursuant to the same terms and conditions of Paragraph
35.A. Tenant shall have no Right of First Refusal- Warehouse if   Tenant is upon
exercise currently in Default or has been in Default for three or more times
during the Initial Term. The Right of First Refusal - Warehouse set forth herein
is personal to Tenant or Permitted Transferee and shall not be available to and
may not be exercised by, or for the benefit of, any other person or entity,
without Landlord’s prior written consent (which may be granted or withheld in
Landlord’s sole discretion).

36.INTENTIONALLY DELETED

37.INTENTIONALLY DELETED

38.SIGNS

Landlord, at its sole cost, shall install: (a) Tenant identification on any
existing directory at the Building; (b) a building standard sign with Tenant’s
name at the main entrance of Tenant’s interior suite; and (c) way finding
signage from Tenant’s primary entrance on the west side of the Building. Tenant
shall have the right, at its cost and expense, to install: (x) Building top
signage on the west or south façade of the Building; (y) eyebrow signage at
Tenant’s primary entrance on the west side of Building; and (z) signage on the
existing monument sign located on American Road at Tiedemann. All signs
installed by Tenant shall: (i) be installed at Tenant’s sole cost and expense;
(ii) be subject to Landlord’s prior approval, including, without limitation, the
location, size and design of such signage; and (iii) comply with all applicable
laws, ordinances, rules, regulations and codes.  Tenant shall not place any
other sign upon the Property or the Premises without Landlord’s prior written
consent.  The installation of any sign on the Property or the Premises by or for
Tenant shall be subject to the provisions of Paragraph 23.  Tenant shall
maintain, repair, and replace (as needed) any such signs installed on the
Property or the Premises, at Tenant’s sole cost and expense.  Unless otherwise
expressly agreed herein, Landlord reserves the right to install, and reserves
the right to receive all revenues from the installation of, such advertising
signs on the Premises, including the roof, as do not unreasonably interfere with
the conduct of Tenant’s business.

39.INTENTIONALLY DELETED

40.FORCE MAJEURE

In discharging its duties to complete the Landlord Improvements and to operate,
maintain and repair the Property to the extent required by this Lease, Landlord
shall be held to a standard of reasonableness and shall not be liable to Tenant
for matters outside Landlord’s control (including, without limitation, acts of
God, weather conditions, civil riot, war, strikes, labor unrest, or shortage of
material).  In no event shall Landlord be liable to Tenant for incidental
damages, including, without limitation, damages for loss of business or business
interruption.

41.GENERAL PROVISIONS

41.1.Waiver of Jury Trial; Governing Law; Venue.  EACH PARTY TO THIS LEASE
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS LEASE OR
THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS LEASE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.  THE PARTIES HERETO AGREE THAT VENUE SHALL BE PROPER IN ANY STATE COURT
LOCATED WITHIN THE COUNTY IN WHICH THE PROPERTY IS LOCATED (OR, IF THE FEDERAL
COURTS HAVE JURISDICTION, IN ANY FEDERAL COURT IN OR NEAREST TO THE COUNTY IN
WHICH THE PROPERTY IS LOCATED) (THE “APPLICABLE COURTS”).  BOTH LANDLORD AND
TENANT (A) IRREVOCABLY SUBMIT AND ATTORN TO THE EXCLUSIVE

30

 

--------------------------------------------------------------------------------

 

JURISDICTION OF THE APPLICABLE COURTS, (B) AGREE THAT THE APPLICABLE COURTS
SHALL HAVE PERSONAL JURISDICTION OVER BOTH LANDLORD AND TENANT IN ANY ACTION
BROUGHT BY EITHER LANDLORD OR TENANT IN CONNECTION WITH THIS LEASE AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AND (C) WAIVE ANY OBJECTION TO VENUE IN ANY
PROCEEDING BROUGHT IN AN APPLICABLE COURT AND ANY OBJECTION THAT ANY APPLICABLE
COURT PROVIDES AN INCONVENIENT FORUM.

41.2.Waiver.  The waiver by Landlord of any breach of any term, covenant, or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition contained
herein.  The acceptance of Rent hereunder (whether a full or partial payment of
Rent) shall not be construed under any circumstances to be a waiver by Landlord
of any breach by Tenant of any term, condition or covenant of this Lease.

41.3.Remedies Cumulative.  It is understood and agreed that the remedies herein
given to Landlord shall be cumulative, and the exercise of any one remedy of
Landlord shall not be to the exclusion of any other remedy.

41.4.Successors and Assigns.  The covenants and conditions of this Lease shall,
subject to the provisions as to assignment set forth herein, apply to and bind
the heirs, successors, executors, administrators and assigns of all of the
parties hereto.  If Landlord or Tenant is comprised of multiple parties, each of
such parties hereto shall be jointly and severally liable hereunder.

41.5.No Personal Liability.  No individual member, manager, manager of a member,
partner, shareholder, director, officer, employee, trustee, investment advisor,
consultant or agent of Landlord, or individual member of a joint venture,
tenancy-in-common, firm, limited liability company, limited partnership or
general partnership which constitutes Landlord, or any successor-in-interest
thereof, shall be subject to personal liability with respect to any of the
covenants or conditions of this Lease.  Tenant shall look solely to the equity
of Landlord in the Property and to no other assets of Landlord for the
satisfaction of any remedies of Tenant in the event of any breach by
Landlord.  It is mutually agreed by Landlord and Tenant that this Paragraph 41.5
is and shall be deemed to be a material and integral part of this Lease.  All
obligations of Landlord shall be binding upon Landlord only during the period of
Landlord’s ownership of the Property and not thereafter.

41.6.Entire Agreement.  This Lease, the exhibits referred to herein, and any
addendum executed concurrently herewith, are the final, complete and exclusive
agreement between the parties and cover in full each and every agreement of
every kind or nature, whatsoever, concerning the Premises. All preliminary
negotiations and agreements of whatsoever kind or nature, are merged
herein.  Landlord has made no representations or promises whatsoever with
respect to the Premises, except those contained herein.  No other person, firm
or corporation has at any time had any authority from Landlord to make any
representations or promises on behalf of Landlord, and Tenant expressly agrees
that, if any such representations or promises have been made by others, Tenant
hereby waives all right to rely thereon.  No verbal agreement or implied
covenant shall be held to vary the provisions hereof, any statute, law or custom
to the contrary notwithstanding.  Unless otherwise provided herein, no
supplement, modification, or amendment of this Lease shall be binding unless
executed in writing by the parties.

41.7.Captions.  The captions of Paragraphs of this Lease are for convenience
only, and do not in any way limit or amplify the terms and provisions of this
Lease.

41.8.Partial Invalidity.  If any term, covenant, condition or provision of this
Lease is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

41.9.Authority.  Each person executing this Lease warrants that he or she has
the authority to execute this Lease and has obtained or has the requisite
corporate, limited liability company, or other authority to do the same.

41.10.Approvals.  Any consent or approval required hereunder shall not be
unreasonably withheld, conditioned or delayed by the party from whom such
consent or approval is requested, unless this Lease expressly provides
otherwise.

31

 

--------------------------------------------------------------------------------

 

41.11.Counterparts and Electronic Signatures.  This Lease may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, and such counterparts shall together constitute but one and the same
Lease.  The parties shall be entitled to sign and transmit an electronic
signature of this Lease (including by facsimile, pdf file, or other electronic
transmission), and any signature so delivered shall be binding on the party
whose name is contained therein.  Any party providing an electronic signature
agrees to promptly execute and deliver to the other parties, upon request, an
original signed Lease.

41.12.Severability.  If any one or more of the provisions contained in this
Lease shall for any reason be held in any jurisdiction invalid, illegal or
unenforceable for any reason, this Lease shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.  Such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provisions of this Lease, and any such
invalidity, illegality or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.  To
the extent permitted by applicable law, both Landlord and Tenant waive any
provision of law which prohibits or renders unenforceable any provision hereof.

[Remainder of page intentionally left blank;
signatures on the following page]

 

 

 

 

32

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement as of
the day and year first above written.

 

LANDLORD:

CLEVELAND AMERICAN, LLC,

a Delaware limited liability company,

 

By:

 

/s/ Christopher Semarjian

 

 

 

Christopher Semarjian, Manager

 

 

 

HOLDINGS CLEVELAND AMERICAN, LLC,

a Delaware limited liability company

 

By:

 

Holdings Ohio Manager, LLC,

a Delaware limited liability company,

its Manager

 

 

 

 

By:

/s/ John A. Mase

 

 

 

 

John A. Mase, Chief Executive Officer

 

 

 

TENANT:

 

INOGEN, INC.,

a Delaware corporation

 

By:

 

/s/ Alison Bauerlein

 

 

 

Name:

Alison Bauerlein

 

 

 

Title:

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

STATE OF OHIO

 

)

 

 

 

)

SS:

COUNTY OF CUYAHOGA

 

)

 

 

 

The foregoing instrument was acknowledged before me this 30th day of May, 2017,
by Christopher Semarjian, the Manager of Cleveland American, LLC, a Delaware
limited liability company, on behalf of the limited liability company.

 

 

 

/s/ Sue A. Speck

 

 

Notary Public

 

 

My commission expires:

10/19/2019

 

STATE OF CALIFORNIA 

 

)

 

 

 

)

SS:

COUNTY OF    Los Angeles          

 

)

 

 

On May 31, 2017, before me, Renay Irene Cardona Marquez Notary Public personally
appeared John A. Mase, who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity and that by his
signature on the instrument the person or the entity upon behalf of which the
person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

/s/ Renay Irene Cardona Marquez

(Seal)

 

 

STATE OF     CALIFORNIA         

 

)

 

 

 

)

SS:

COUNTY OF SANTA BARBARA

 

)

 

 

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
Alison Bauerlein, known to me to be the Chief Financial Officer of Inogen, Inc.,
the corporation that executed the foregoing instrument, who acknowledged that
he/she did sign the foregoing instrument for and on behalf of said entity being
thereunto duly authorized and that the same is his/her free act and deed as such
__X__ and the free act and deed of said entity.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at Inogen
Inc., this 30th day of May, 2017.

 

 

 

/s/ Cheryl R. Gring

 

 

Notary Public

 

 

My commission expires:

01/21/2018

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A

PREMISES

[gotmul00kpuk000001.jpg]

 




 

--------------------------------------------------------------------------------

 

Exhibit B‑1

POTENTIAL OFFICE EXPANSION SPACE

[gotmul00kpuk000002.jpg]

 

 

--------------------------------------------------------------------------------

 

Exhibit B‑2

OFFICE INCREMENT – BASE RENT SCHEDULE

Lease Year

Base Rent PSF Per Annum

Lease Year 1

$9.90

Lease Year 2

$10.15

Lease Year 3

$10.40

Lease Year 4

$10.66

Lease Year 5

$10.93

Lease Year 6

$11.20

Lease Year 7

$11.48

Lease Year 8

$11.77

Lease Year 9

$12.06

Lease Year 10

$12.36

Lease Year 11

$12.67

Lease Year 12

$12.99

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C‑1

WAREHOUSE SPACE

 

[gotmul00kpuk000003.jpg]

 

 

--------------------------------------------------------------------------------

 

Exhibit C‑2

WAREHOUSE SPACE – BASE RENT SCHEDULE

Lease Year

Base Rent PSF Per Annum

Lease Year 1

$7.20

Lease Year 2

$7.38

Lease Year 3

$7.56

Lease Year 4

$7.75

Lease Year 5

$7. 95

Lease Year 6

$8.15

Lease Year 7

$8.35

Lease Year 8

$8.56

Lease Year 9

$8.77

Lease Year 10

$9.00

Lease Year 11

$9.22

Lease Year 12

$9.45

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C‑3

WAREHOUSE SPACE – WORK

Landlord shall complete the following improvements to the Warehouse Space

 

1.

Demo walls, per plan.

 

2.

Deliver heat in good working order

 

3.

New lights

 

4.

Deliver existing overhead door and any man doors in good working order

 

5.

Secure space with a demising wall

 




 

--------------------------------------------------------------------------------

 

Exhibit C‑4

Potential Warehouse Expansion Space

[gotmul00kpuk000004.jpg]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D‑1

LANDLORD’S WORK

Landlord shall construct certain improvements to the Premises, at Landlord’s
sole cost and expense, as more fully described on Exhibit D‑2 attached hereto
(“Landlord’s Work”). The Premises shall be deemed to be “Ready for Occupancy”
upon the date on which Landlord’s Work is Substantially Completed (as
hereinafter defined), or (B) the date on which Landlord’s Work would have been
Substantially Completed, had one or more Tenant Delays (as hereinafter defined)
not occurred.

The term “Substantially Completed” means that (A) the contractor has
substantially completed Landlord’s Work, which shall be deemed complete even
though minor details of construction, mechanical adjustments or decorations
which do not materially interfere with Tenant’s use of the applicable portion of
the Premises  (items normally referred to as “Punch-List Items”) remain to be
performed, (B) Tenant shall have access to the applicable portion of the
Premises and Parking Facilities, and substantially all services provided for in
this Lease, (C) the Premises shall be free of all material construction
equipment and debris; and (D) a certificate of occupancy or temporary
certificate of occupancy (or its equivalent, such as a “final sign-off” by the
building inspector) has been obtained for the applicable portion of the Premises
but only to the extent such may be obtained without completion of Tenant
Improvements.  Landlord and Tenant shall jointly prepare the list of Punch-List
Items.  Landlord shall cause the Punch-List Items to be corrected as soon as
reasonably possible and practical.  Tenant’s occupancy of the applicable portion
of the Premises shall be deemed acceptance of the applicable portion of the
Premises and Landlord’s Work, subject to the Punch-List Items.

The term “Tenant Delays” means any delays attributable to the following: (i) any
failure by Tenant to comply with the date and time limits in this Lease; (ii)
delays due to the acts or failures to act of Tenant, its agent or contractor,
where such acts or failures to act delay the completion of Landlord’s Work;
(iii) delays due to any changes requested by Tenant to the plans for Landlord’s
Work; (iv) delays due to Tenant’s selection of materials or methods of
construction which cannot be timely incorporated into the schedule for the
Landlord’s Work; and (v) any other delays due to the acts or omissions of Tenant
or any Tenant Representative, where such acts or omissions delay the completion
of Landlord’s Work. The foregoing notwithstanding, there shall be no Tenant
Delay unless Tenant fails to correct or comply within 24 hours after having
received Notice from Landlord of such pending Tenant Delay.

 




 

--------------------------------------------------------------------------------

 

Exhibit D-2

LIST OF LANDLORD’S WORK

The following Tenant Improvements shall fully comprise the scope of work which
is the List of Landlord’s Work will be completed to make the Premises ready for
Occupancy. The Scope of Work is based on Erbach Waddell Architects Design
Development Drawings (A.0 – A.7) dated 03.14.2017 and includes the following:

 

LANDLORD SCOPE OF WORK

 

•

All of the Building's plumbing, heating, life safety ventilating, air
conditioning, existing elevator, common area lighting, or electrical systems
("Building Systems") are in good working order to the extent necessary to
service the Premises.

 

•

Demising, ingress, and egress for access to the Premises as necessary to secure
the Premises and meet applicable code and ADA requirements for access to the
Premises.

 

•

Sub-metering of electricity for overhead lights, base plugs, and supplemental
HVAC.

 

•

Men’s and Women’s restrooms adjacent to the Premises in good working order,
compliant with ADA, and with sufficient capacity to service Tenant’s employees.

 

•

Parking field patched and restriped, as well as sufficient lighting in place.

 

•

Premises clear of all FF&E and property of prior tenant and Landlord; and
Premises in broom clean condition.

 

•

For any Office Premises, paint all wall surfaces with Sherwin-Williams Duration
or better (Tenant to select no more than 3 colors), and install carpet with a
material allowance of $28.00 per square yard wherever carpet is specified.

 

o

Landlord to furnish and install new carpet tile using a $28.00/yd material
allowance in all areas unless listed below.

 

o

Landlord to furnish and install new building standard VCT in Copy/Mail/Work, IT
Server and IT Work/Storage rooms.

 

o

Landlord to furnish and install new 4” standard vinyl base in all areas of new
flooring, straight base for carpeting, cove base for hard surface flooring.

 

o

Landlord to paint new door and sidelight frames.

DEMOLITION

 

•

Landlord to have Premises clear of all FF&E and property of prior tenant and
Landlord; and Premises in broom clean condition prior to General Contractor
mobilization.

FLOORING

 

 

•

Landlord to furnish and install new carpet tile using a $28.00/yd material
allowance in all areas unless listed below.

 

•

Landlord to furnish and install new building standard VCT in Work Room #228,
Server Room #224 and IT Work Room #223.

 

•

Landlord to furnish and install new 4” standard vinyl base in all areas,
straight base for carpeting, cove base for hard surface flooring.

 

 

--------------------------------------------------------------------------------

 

 

PAINT/STAIN

 

•

Landlord to paint all wall surfaces with Sherwin-Williams Duration or better
(Tenant to select no more than 3 colors), and paint new door and sidelight
frames.

CARPENTRY

 

•

Landlord to furnish all demising walls, ingress, and egress as necessary to
secure the Premises and meet applicable code and ADA requirements.

HVAC

 

•

Landlord responsible for main plant equipment, metering of devices and to ensure
the cooling capacity will meet load requirements per Tenant’s engineer.
(Estimated at 51+ tons of cooling for the 22,000 SF) There are currently (3)
RTU’s that feed the defined lease area.

 

 




 

--------------------------------------------------------------------------------

 

Exhibit D-3

INITIAL TENANT IMPROVEMENTS

Tenant shall be responsible for constructing and/or performing, at Tenant’s sole
cost and expense, any improvements to the Premises (other than Landlord’s Work
described on Exhibit D-2) that Tenant may desire for its use and occupancy of
the Premises (subject to any applicable provisions of this Lease requiring
Landlord’s consent, and subject to Tenant’s obtaining any required permits,
licenses, and other governmental and regulatory approvals).  Landlord hereby
pre‑approves the following improvements (the “Initial Tenant Improvements”), to
be constructed and/or performed by Tenant at Tenant’s sole cost and expense:

The following Tenant Improvement scope of work will be completed for Inogen on
the 2nd floor of the Building and is based on Erbach Waddell Architects Design
Development Drawings (A.0 – A.7) dated 03.14.2017and includes the following:

TENANT SCOPE OF WORK

DEMOLITION

 

 

•

Demo & remove drywall & metal stud partition walls, moveable partition walls,
ceiling grid and tile and light fixtures Demolition Plan A.1 and as noted.

 

 

•

Remove existing walls, doors, frames, cabinets, etc. from prior tenant
build-outs per plan and as noted.

 

•

Remove all existing flooring and base.

ACOUSTICAL CEILINGS

 

 

•

Existing ceiling grid is to remain unless noted to be removed and replaced.

 

•

Furnish and install new ceiling tiles (building standard) throughout.

 

•

Demo & remove existing millwork in Café #236.

DOORS/FRAMES/HARDWARE

 

 

•

Furnish and install 3’-0” x 7’-0” solid core paint grade wood doors with knock
down hollow metal frames as drawn.

 

 

•

All doors to receive building standard hardware in brushed stainless. All
hardware shall be ADA compliant.

 

 

•

Furnish and install 3’-0” x 7’-0” clear glass sidelights with knock down hollow
metal frames as drawn. Glass frames are assumed to be separate from the door
frame.

 

 

•

Locks to be provided on all private office doors (total of 12), IT Work Room
#223, Storage #237, and Server room #224.

 

 

GLASS

 

 

•

Furnish and install clear glass for sidelights.

 

•

All glass to be clear tempered glass.

PAINT/STAIN

 

 

•

Patch walls as required for new finishes. Prep for paint and paint the space.

 

--------------------------------------------------------------------------------

 

 

MILLWORK

 

 

•

Furnish and install building standard plastic laminate millwork as drawn,
including Work Room #228, IT Work Room #223 and Mothers Room #238. Additional
millwork to be furnished and installed in Café

 

#236 to replace existing millwork.

 

•

Millwork is all standard plastic laminate with white melamine interiors and
standard pulls. Plastic laminate countertops.

 

 

CARPENTRY

 

 

•

Construct new walls as drawn on Construction Plan A.2.

 

•

Interior drywall partitions of 3 5/8" metal stud with 5/8" drywall each side
with full cavity insulation to ceiling unless otherwise noted. Walls around IT
Server and Conference Room (adjacent to IT Server) walls to go to deck.

 

 

•

Patch walls at points of demolition.

 

•

Provide necessary blocking in walls for new millwork and equipment.

FIRE SUPPRESSION

 

 

•

Modify existing sprinkler system heads to accommodate the new floor plan.

 

•

Fire Alarm per code and coordinated with Building's Fire Alarm System.

 

•

Rework sprinklers per NFPA per new floor layout – sprinkler heads turned down
into acoustical lay in ceilings and/or drywall ceilings/soffits.

 

 

•

Furniture wall mounted fire extinguishers throughout per code.

HVAC

 

 

•

Rework existing HVAC supply diffusers and returns to accommodate the new space
plan. Tenant responsible for VAV’s within defined lease space.

 

 

•

Provide 2-ton split system supplemental cooling system for the IT Server Room
#224.

 

•

Thermostats and Controls per building standard system.

 

•

Test and air balance entire floor upon completion.

ELECTRICAL

 

 

•

Rework existing systems due to demolition to accommodate the new Floor Plan.

 

•

Furnish and install new floor power/data poke thru’s in Conference/Training and
Conference rooms.

 

•

Furnish and install power and data in open office areas (Sales Reps and Customer
Service Reps) to accommodate tenant provided and tenant installed systems
furniture.

 

 

•

Furnish and install new T-8, deep cell parabolic light fixtures.

 

•

Furnish and install new dimmable fluorescent light fixtures in
Conference/Training and Conference rooms.

 

 

•

Furnish and install new duplex, quads and special outlets mounted at 18” from
finish floor, unless otherwise noted.

 

 

•

Provide dedicated 20 amp outlets and data jacks at copiers and printers.

 

•

New electrical devices and faceplates throughout - change any existing to match
new device and faceplate color. Devices to be white.

 

 

•

Furnish and install new data junction boxes.

 

•

Furnish and install new junction boxes for tenant provided and tenant installed
card readers.

 

•

Maintain existing electrical panels, upgrade to accommodate new plan.

 

•

Furnish and install exit signs, emergency lights and Fire Alarm as required by
code.

 

•

Telephone data outlets - box with conduit stubbed above ceiling, typical.

 

 

--------------------------------------------------------------------------------

 

PLUMBING

 

 

•

Furnish and install new sink (by GC), dishwasher (by Tenant) and ice machine (by
Tenant) in Café

#236.

 

•

Furnish and install new sink in Mothers Room #238.

SPECIALTIES

 

 

•

Existing Cafeteria commercial grade equipment to be removed and discarded.

DESIGN/MANAGEMENT

 

 

•

Finish selections are to be provided by Erbach Waddell Architects. Above finish
scope for design intent only.

 

 

•

Permit fee allowance is excluded.

 

•

Contractor’s general conditions and overhead/profit, and CBRE project management
fees are included.

 

 

Exclusions / Qualifications:

 

 

•

FF&E to be provided and installed by Tenant.

 

 

•

Emergency Generator or UPS Systems are not included.

 

 

•

Window treatments are not included.

 

 

•

Appliances provided and installed by Tenant.

 

 

•

Security and card access systems are not included.

 

 

•

Tele/data wiring, systems and related improvements are not included.

 

 

•

Moving of Tenant’s personal items, computers, artwork and the like are not
included.

 

 

•

Projection screens and or audio visual equipment are not included.

 

 

•

Structural alterations for File Systems, HVAC, Generators, UPS systems, etc. are
not included.

 

 

•

Unforeseen conditions are not included.

 

 

•

Signage and/or graphics are not included.

 

 

•

Level 5 Finishes are not included unless noted above.

 

 

•

Repairs to finishes after the tenants move in are not included.

 

 

•

Other items not specifically referenced above.

 

 




 

--------------------------------------------------------------------------------

 

Exhibit E

FORM OF LEASE COMMENCEMENT NOTICE

This is to confirm that the Occupancy Date, as defined in Paragraph 2.2 of the
Lease Agreement (“Lease”), by and among Cleveland American, LLC, a Delaware
limited liability company, and Holdings Cleveland American, LLC, a Delaware
limited liability company (collectively, “Landlord”), and Inogen, Inc., a
Delaware corporation (“Tenant”), for Premises initially consisting of an
agreed-upon 6,000 rentable square feet of space in the property located at 1
American Road, Brooklyn, Ohio 44144, is, for all purposes, agreed to be
________________________, __________ and the Commencement Date, as defined in
Paragraph 2.2 of the Lease, is, for all purposes, agreed to be
________________________, __________.

LANDLORD:

CLEVELAND AMERICAN, LLC,

a Delaware limited liability company

 

By:

 

 

 

 

 

Christopher Semarjian, Manager

 

 

 

HOLDINGS CLEVELAND AMERICAN, LLC,

a Delaware limited liability company

 

By:

 

Holdings Ohio Manager, LLC,

a Delaware limited liability company

its Manager

 

 

 

 

By:

 

 

 

 

 

John A. Mase, Chief Executive Officer

 

 

 

 

TENANT:

 

INOGEN, INC.,

a Delaware corporation

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit F

EXCLUSIONS FROM OFFICE COMMON EXPENSES AND INDUSTRIAL COMMON EXPENSES

The following items shall be excluded from the definition of Office Common
Expenses and Industrial Common Expenses:

1.

Repairs or other work occasioned by fire, windstorm, or other casualty of an
insurable nature, or by the exercise of the right of eminent domain, to the
extent of insurance proceeds for insurance carried or required to be carried or
condemnation rewards received.

2.

Attorneys’ fees, costs, and disbursements, and other expenses incurred in
connection with negotiations or disputes with tenants, other occupants, or
prospective tenants or occupants of the Property.

3.

Expenses incurred in tenant build-out, renovating or otherwise improving or
decorating, painting or redecorating space for tenants or other Property
occupants, including, without limitation, permits, license, design, space
planning, and inspection costs.

4.

Expenses in connection with services or other benefits of a type which are not
provided to Tenant but which are provided to another tenant or occupant of the
Property.

5.

Landlord’s cost of electricity or other services that are sold to tenants or for
which Landlord is entitled to be reimbursed by tenants or other parties.

 

6.

Any cost for depreciation and amortization except as specifically noted herein.

 

7.

Reserves of any kind.

 

8.

Costs for repairs or replacements that are considered to be of a capital nature,
(per GAAP, consistently applied) including, without limitation, capital
improvements, capital repairs, capital equipment, capital tools, and other
capital items (each a “Capital Item”) shall not be excluded from Office Common
Expenses and Industrial Common Expenses.  The foregoing notwithstanding,
Landlord may include into Office Common Expenses and Industrial Common Expenses
the cost of any Capital Item incurred to comply with laws enacted after the
Commencement Date, amortized over their reasonably anticipated useful
life.  Landlord may also include into Office Common Expenses and Industrial
Common Expenses the cost of any Capital Item incurred for “cost savings devices”
to the extent that the cost savings is equal to or greater than the amortization
over the reasonably anticipated useful life of such device.  In addition to the
foregoing, if the Landlord replaces a Capital Item during the Term, then any
subsequent replacement of such Capital Item shall be included in Office Common
Expenses and Industrial Common Expenses, as applicable, and shall be amortized
over its reasonably anticipated useful life of such Capital Item.

 

9.

Costs incurred due to violation by Landlord or any tenant of the terms and
conditions of any lease.

 

10.

Costs and expenses due to termination or underfunding of any plan under ERISA or
any other law or regulation governing employee pension plans or other benefits.

11.

Costs or fees paid to Landlord or affiliates of Landlord to the extent in excess
of competitive costs or fees paid to independent suppliers and contractors.

12.

Financing or refinancing costs, including interest, principal, points and fees
on debts or amortization on any mortgage or mortgages or any other debt
instrument encumbering the Building or the Property.

13.

Rental payments on any ground lease or other underlying lease.

14.

Landlord’s general overhead, to include reasonable rent and office space except
to the extent it is reasonably expended in connection with Landlord’s management
of the Property.

 

--------------------------------------------------------------------------------

 

15.

Costs incurred by Landlord which are associated with the operation of the
business of the legal entity which constitutes Landlord, as the same is separate
and apart from the cost of the operation of the Property, including legal entity
formation and legal entity accounting (including the incremental accounting fees
relating to the operation of the Property to the extent incurred separately in
reporting operating results to the Property’s owners or lenders).

16.

Compensation or benefits provided to clerks, attendants, or other persons in
commercial concessions operated by Landlord.

17.

Any fines or penalties incurred due to violation by Landlord of any governmental
rule or authority.

18.

Late fees assessed for failure to timely make any payment.

19.

Costs of sculpture, paintings, or other objects purporting to be art.

20.

Travel and entertainment costs.

21.

Costs of gifts, to include the cost of any tenant appreciation events.

22.

Costs incurred in the repair, maintenance and operation of any garage or parking
facility for which a use fee is charged, including, without limitation,
electricity, insurance, taxes and salaries and benefits of attendants.

23.

Compensation and benefits provided to (a) administrative and executive personnel
of Landlord above the level of Property superintendent or manager, and
(b) employees involved in the operation of properties other than the Property to
the extent of the time not spent on the operation of the Property (as reasonably
estimated by Landlord).

24.

Management fees in excess of five percent (5%) of the gross rental income from
the Property.

25.

Advertising, promotional and marketing costs and leasing commissions, attorneys’
fees and other related costs and expenses in connection with the negotiation and
preparation of correspondence, deal memos, letters of intent, leases, subleases,
assignments, space planning costs, and other costs and expenses incurred in
connection with lease, sublease and assignment negotiations and transactions
with present or prospective tenants or other occupants of the Property.

26.

Costs arising from Landlord’s charitable or political contributions.

27.

Any costs or expenses that Landlord and Tenant have expressly agreed are
Landlord’s or Tenant’s sole responsibility under this Lease.

28.

Any costs related to the abatement, remediation or removal of any Hazardous
Materials, including any asbestos-containing materials.

29.

Any costs for which Landlord is reimbursed by insurance or from any other
source.




 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G

Real Estate Commission Agreement

[SEE ATTACHED]

 

--------------------------------------------------------------------------------

 

[gotmul00kpuk000005.jpg]

January 31, 2017 Real Estate Commission Agreement This document will confirm the
agreement between CBRE, Inc. (“Tenant Broker”) and Cleveland American, LLC
(“Landlord”) in the event a lease is executed by Inogen (Tenant”) at 1 American
Road in Brooklyn, Oh. Landlord shall pay to Tenant Broker in consideration for
brokerage services rendered, a brokerage commission in accordance with th eterms
below: 1) Initial Fee Amount: Landlord agrees to pay Tnant Broker a total cash
commission equal to five percent (5%) of the Aggregate Net Base Rental
Consideration due under the new lease. In the even the lease is not written with
a Net Base Rent structure, then the Net Base Rental Consideration will be
defined as the modified gross base rent of the lease less the base year esitmate
of the operating expenses, taxes, insurance, etc. Example $11.85 per RSF
modified gross base rent - $3.85 per rsf base year (opex, re taxes, insurance)
$8.00 per rsf net base rent 2) time of payment: the commission for the initial
lease term shall be fifty percent (50%) due and payable upon lease execution and
50% due payable upon commencement of base rent as defined in the lease. 3)
expansion/rofr/renewal: in the event of tenant’s exercise of any option to
expand, right of first refusal, or renewal option as written in the lease,
landlord shall pay tenant broker per the schedule in section 1 herein unless
tenant provides written direction to landlord that such fee is to be paid to
another broker. One hundred percent (100%) of such fee shall be due an dpayable
upon lease or lease amendment (as applicable) execution. No fees shall be paid
for any rents applying to the time period that is more than five (5) years after
the expiration date of the initial lease term in the evfent of tenant’s exercise
of any option to expand, right of first refusal, or renewal option as written in
the lease. Fee share disclosure: tenant may or may not participate in a protion
of the fee (share) per its agreement with cbre, inc. assignment /sale of
property if the landlord assigns, sells, or otherwise transfers he lease on
property for which commissions are payable prior to the final payment landlord
shall remain liable for commissions due to tenant broke for commissions stated
above on the same terms as provided in this agreement. Authority and Capacity:
the person signing below represents and warrants (i) having full authority and
signing capacity on behalf o flandlord and (ii) financial capability to pay such
commissions.

 




 

--------------------------------------------------------------------------------

 

[gotmul00kpuk000006.jpg]

7) Prevailing Party: If either party instututes legal action to enforce its
rights under this agreement, the prevailing party will be entitled to recover
its reasonable attorney’ fees and other costs so incurred. Any portion of a
commission not paid to CBRE, Inc. within ten (10) business days of when due will
bear interest from the due date until paid at a ten percent (10%) rate of
interest per annum. Landlord: Cleveland America, LLC Tenant Broker: CBRE, Inc.
Signature Signature Printed Name Ryan C. Jeffers Printed Name Title/Date First
Vice President 1-31-17 Title/Date

 

 